

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 10.13
 
 
CREDIT AGREEMENT
(364-Day Facility)
 
 
Dated as of July 15, 2008
 
 
Among
 
 
CATERPILLAR FINANCIAL SERVICES CORPORATION,
as Borrower
 
 
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Banks
 
 
and
 

 
SOCIETE GENERALE,
as Agent
 

 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS


 



 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 
SECTION 1.01.  Certain Defined Terms

 
SECTION 1.02.  Computation of Time Periods

 
SECTION 1.03.  Accounting Terms

 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

 
SECTION 2.01.  The Advances

 
SECTION 2.02.  Making the Advances

 
SECTION 2.03. [Reserved.]

 
SECTION 2.04.  Fees

 
SECTION 2.05.  Reduction of the Commitments; Bank Additions

 
SECTION 2.06.  Repayment of Advances

 
SECTION 2.07.  Interest on Advances

 
SECTION 2.08.  Interest Rate Determination

 
SECTION 2.09.  Prepayments of Advances

 
SECTION 2.10.  Increased Costs; Capital Adequacy; Illegality

 
SECTION 2.11.  Payments and Computations

 
SECTION 2.12.  Taxes

 
SECTION 2.13.  Sharing of Payments, Etc

 
SECTION 2.14.  Tax Forms

 
ARTICLE III CONDITIONS OF LENDING

 
SECTION 3.01.  Conditions Precedent to Initial Advances

 
SECTION 3.02.  Conditions Precedent to Each Borrowing

 
SECTION 3.03.  Conditions Precedent to Certain Borrowings

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
SECTION 4.01.  Representations and Warranties of the Borrower

 
ARTICLE V COVENANTS OF THE BORROWER

 
SECTION 5.01.  Affirmative Covenants

 
SECTION 5.02.  Negative Covenants

 
SECTION 5.03.  Financial Covenants

 
ARTICLE VI EVENTS OF DEFAULT

 
SECTION 6.01.  Events of Default

 
ARTICLE VII THE AGENT

 
SECTION 7.01.  Authorization and Action

 
SECTION 7.02.  Agent’s Reliance, Etc.

 
SECTION 7.03.  SG and Affiliates

 
SECTION 7.04.  Bank Credit Decision

 
SECTION 7.05.  Indemnification

 
SECTION 7.06.  Successor Agent

 
ARTICLE VIII MISCELLANEOUS

 
SECTION 8.01.  Amendments, Etc.

 
SECTION 8.02.  Notices, Etc.

 
SECTION 8.03.  No Waiver; Remedies

 
SECTION 8.04.  Costs, Expenses and Taxes

 
SECTION 8.05.  Right of Set-off

 
SECTION 8.06.  Binding Effect

 
SECTION 8.07.  Assignments and Participations

 
SECTION 8.08.  Governing Law; Submission to Jurisdiction; Service of Process

 
SECTION 8.09.  [Reserved]

 
SECTION 8.10.  Execution in Counterparts

 
SECTION 8.11.  Waiver of Jury Trial

 
SECTION 8.12.  USA Patriot Act Notification

 
SECTION 8.13.  Confidentiality




 
 

--------------------------------------------------------------------------------

 



EXHIBITS
 
Exhibit A                      Form of Note
 
Exhibit B-1                   Notice of Borrowing
 
Exhibit B-2                   Notice of Bank Addition
 
Exhibit C-1                   Form of Assignment and Acceptance
 
Exhibit C-2                   Form of Assumption and Acceptance
 
Exhibit D                      Form of Opinion of Counsel for CFSC
 
Exhibit E                      Form of Opinion of Special New York Counsel to
the Agent
 
Exhibit F                      Form of Compliance Certificate
 

 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
(364-Day Facility)
 
Dated as of July 15, 2008
 
Caterpillar Financial Services Corporation, a Delaware corporation (“CFSC” or
the “Borrower”), the financial institutions listed on the signature pages hereof
and those financial institutions that become “Added Banks” pursuant to Section
2.05(c), in each case together with their respective successors and assigns (the
“Banks”), and Société Générale (“SG”), as agent (the “Agent”) for the Banks
hereunder, agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Accumulated Other Comprehensive Income” means for CFSC on any date of
determination the aggregate amount, as such amount appears in CFSC’s financial
statements, compiled in accordance with generally accepted accounting
principles, of (x) CFSC’s translation adjustments related to its foreign
currency transactions and (y) adjustments to the market value of CFSC’s
derivative instruments, as such amounts are required to appear in CFSC’s
financial statements pursuant to FASB 133.
 
“Added Bank” means any Bank which becomes a Bank hereunder, or whose Commitment
is increased (to the extent of such increase), pursuant to an Assumption and
Acceptance as provided in Section 2.05(c).
 
“Advance” means an advance by a Bank to the Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Advance, each of which shall be a
“Type” of Advance.
 
“Adjusted LIBOR Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate (the rate appearing on Reuters
Screen LIBOR01 Page at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period) for such Interest
Period multiplied by (b) the Statutory Reserve Rate (a fraction, the numerator
of which is the number one and the denominator of which is the number one minus
the Statutory Reserve Rate Percentage (expressed as a decimal)); provided, that
if Reuters Screen LIBOR01 is not available to the Agent for any reason, the
applicable Adjusted LIBOR Rate for the relevant Interest Period shall instead be
the applicable British Bankers’ Association Interest Settlement Rate as reported
by any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
and having a maturity equal to such Interest Period.
 
“Agreement” means this Credit Agreement (364-Day Facility) as it may from time
to time be further amended, restated, supplemented or otherwise modified from
time to time.
 
“Applicable Eurodollar Margin” has the meaning specified in Section 2.07(b).
 
“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Bank and an assignee, and accepted by the Agent, in accordance with
Section 8.07 and in substantially the form of Exhibit C-1 hereto.
 
“Assumption and Acceptance” means an assumption and acceptance executed by an
Added Bank and the Borrower, and accepted by the Agent, in accordance with
Section 2.05(c) and in substantially the form of Exhibit C-2 hereto.
 
“Available Commitment” means, as to any Bank at any time, such Bank’s Commitment
at such time minus the aggregate amount of such Bank’s outstanding Advances.
 
“Bank” has the meaning specified in the introductory paragraph hereof.  To the
extent applicable, any reference to a Bank or the Banks includes a reference to
its affiliate, branch or agency.
 
“Bank Addition” has the meaning specified in Section 2.05(c).
 
“Base Rate” means, for any Interest Period or any other period, a fluctuating
interest rate per annum as shall be in effect from time to time which rate per
annum shall at all times be equal to the higher of:
 
(a)           the rate of interest announced publicly by SG in New York, New
York, from time to time, as SG’s base rate; and
 
(b)           1/2 of one percent above the Federal Funds Rate as in effect from
time to time.
 
“Base Rate Advance” means an Advance which bears interest as provided in Section
2.07(a).
 
“Board of Directors” means either the board of directors of the Borrower or any
duly authorized committee of that board.
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made to the Borrower by each of the Banks pursuant to Section 2.01.
 
“Business Day” means a day of the year (i) on which banks are not required or
authorized to close in New York City or Chicago, Illinois, and (ii) if the
applicable Business Day relates to any Eurodollar Advance, on which dealings are
carried on in the London interbank market
 
“Caterpillar” means Caterpillar, Inc., a Delaware corporation.
 
“CFSC Consolidated Debt” means, as at any date, the aggregate Debt of CFSC and
its Subsidiaries at such date excluding all obligations of CFSC (up to a maximum
amount equal to 5% of CFSC’s total assets at such date) pursuant to guaranties
of dealers’ obligations to the Dealer Capital Access Trust.
 
“CFSC Purchase Claims” means the outstanding liens on or claims against or in
respect of CFSC’s accounts receivable arising out of the sale or securitization
by CFSC of its accounts receivable.
 
“Change of Control” means that Caterpillar shall cease to own free and clear of
all liens, claims, security interests or other encumbrances, 100% of the
outstanding shares of voting stock of CFSC on a fully diluted basis.
 
 “Citibank Facilities” means each of (i) that certain Credit Agreement (Five
Year Facility), dated as of September 21, 2006, among the Borrower, Caterpillar,
Caterpillar Finance Corporation and Caterpillar International Finance Limited,
as Borrowers thereunder, certain financial institutions party thereto, Citibank
N.A. (“Citibank”), as agent for such financial institutions, The Bank of Tokyo
Mitsubishi UFJ, Ltd. (“BTMU”), as Japan Local Currency Agent, and Citibank
International plc, as Local Currency Agent, (ii) that certain Credit Agreement
(364-Day Facility), dated as of September 20, 2007, among the Borrower,
Caterpillar and Caterpillar Finance Corporation as Borrowers thereunder, the
financial institutions party thereto, Citibank, as agent for such financial
institutions, and BTMU, as Japan Local Currency Agent and (iii) that certain
Credit Agreement (Five-Year Facility), dated as of September 20, 2007, among the
Borrower, Caterpillar and Caterpillar Finance Corporation as Borrowers
thereunder, certain financial institutions party thereto, Citibank, as agent for
such financial institutions, and BTMU, as Japan Local Currency Agent, in each
case, as the same may be amended, restated, supplemented, replaced or otherwise
modified from time to time.
 
“Closing Date” means July 15, 2008.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Commitment” means, for each Bank, the obligation of such Bank to make Advances
in an aggregate amount not to exceed the amount set forth opposite such Bank’s
name under the “Commitment” heading on its signature page hereto, or on the
signature page of the Assignment and Acceptance or Assumption and Acceptance by
which it became a Bank hereunder, as such amount may be increased or reduced
pursuant to the terms of this Agreement.
 
“Commitment Fee” has the meaning specified in Section 2.04.
 
“Commitment Fee Rate” means 0.20% per annum.
 
 “Consolidated Net Tangible Assets” means as of any particular time, for the
Borrower, the aggregate amount of assets after deducting therefrom (a) all
current liabilities, (b) any current liability which has been reclassified as a
long-term liability because such liability by its terms is extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and (c) all
goodwill, excess of cost over assets acquired, patents, copyrights, trademarks,
trade names, unamortized debt discount and expense and other like intangibles,
all as shown in the most recent consolidated financial statements of the
Borrower and its Subsidiaries prepared in accordance with generally accepted
accounting principles.
 
“Consolidated Net Worth” means as at any date, (i) for Caterpillar, the
stockholders’ equity (including preferred stock) of Caterpillar at such date,
and (ii) for CFSC, the stockholders’ equity (including preferred stock but
excluding Accumulated Other Comprehensive Income) of CFSC on such date.
 
“Credit Rating” means, at any time, the credit rating on the Borrower’s
long-term senior unsecured debt then most recently publicly announced by either
Moody’s or S&P, and “Credit Ratings” means such credit ratings from both Moody’s
and S&P.
 
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above, and (vi) liabilities in
respect of unfunded vested benefits under Plans covered by Title IV of ERISA;
provided, however, for purposes of Section 5.03(a) only, clause (vi) above shall
include only those liabilities of the Borrower and all ERISA Affiliates for the
Borrower’s then current fiscal year (and, if such liabilities are still
outstanding, for prior fiscal years) to (a) all single employer plans (as
defined in Section 4001(a)(15) of ERISA) to meet the minimum funding standard
requirements of Section 412(a) of the Code (without regard to any waiver under
Section 412(d) of the Code) and (b) all multiemployer plans (as defined in
Section 4001(a)(3) of ERISA) for all required contributions and payments.
 
“Defaulting Bank” has the meaning specified in Section 2.02(c).
 
“Dollars” and the sign “$” each means lawful money of the United States of
America.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a single employer” within the meaning of Section 4001 of ERISA.
 
“ERISA Termination Event” means (i) a “Reportable Event” described in Section
4043 of ERISA and the regulations issued thereunder (other than a “Reportable
Event” not subject to the provision for 30-day notice to the PBGC under such
regulations), or (ii) the withdrawal of the Borrower or any of its ERISA
Affiliates from a “single employer” Plan during a plan year in which it was a
“substantial employer”, both of such terms as defined in Section 4001(a) of
ERISA, or (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, or
(iv) the institution of proceedings to terminate a Plan by the PBGC or (v) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or (vi) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate of the Borrower from a “multiemployer plan” as defined in Section
4001(a) of ERISA.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Advance” means an Advance which bears interest as provided in
Section 2.07(b).
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Facility Termination Date” means the earlier to occur of (i) the Scheduled
Termination Date and (ii) the date of termination in whole of the Commitments
pursuant to Section 2.05(a) or 6.01.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Interest Expense” has the meaning specified in Section 5.03(b).
 
“Interest Period” means for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance, and ending on the last day of
the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be (a) in the case of a Base Rate
Advance, 30 days and (b) in the case of a Eurodollar Advance, 1, 2, 3 or 6
months, in each case as the Borrower may, in the Notice of Borrowing requesting
such Advance, select; provided, however, that:
 
(i)  the duration of any Interest Period which would otherwise end after the
Facility Termination Date shall end on the Facility Termination Date;
 
(ii)  Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration; and
 
(iii)  whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Advance, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day.
 
“Lending Office” means, with respect to any Bank, the office of such Bank
specified as such on its respective signature page hereto, or such other office
of such Bank as such Bank may from time to time specify to the Borrower and the
Agent.
 
“Leverage Ratio” has the meaning specified in Section 5.03(a).
 
“Majority Banks” means (i) at any time that there are fewer than three Banks,
Banks holding 100% of the Commitments, or if the Commitments have been
terminated, Banks holding 100% of the then aggregate unpaid principal amount of
the Advances, (ii) at any time that there are three Banks, two Banks holding
more than 66 2/3% of the Commitments, or if the Commitments have been
terminated, two Banks holding more than 66 2/3% of the then aggregate unpaid
principal amount of the Advances, and (iii) at any time that there are four or
more Banks, Banks holding more than 50% of the Commitments, or if the
Commitments have been terminated, Banks holding more than 50% of the then
aggregate unpaid principal amount of the Advances.
 
 “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto, and
if Moody’s ceases to issue ratings of the type described herein with respect to
Persons generally, then the Borrower and the Agent, with the consent of the
Majority Banks, shall agree upon a mutually acceptable replacement debt rating
agency and shall further agree, upon determination of such replacement agency,
to determine appropriate equivalent ratings levels to replace those contained
herein.
 
“Note” has the meaning specified in Section 2.02(f).
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Payment Office” means the principal office of SG in New York City, located on
the date hereof at 1221 Avenue of the Americas, New York, New York 10020, or
such other office of the Agent as shall be from time to time selected by it by
written notice to the Borrower and the Banks.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means any multiemployer plan or single employer plan, as defined in
Section 4001 and subject to Title IV of ERISA, which is maintained, or at any
time during the five calendar years preceding the date of this Agreement was
maintained, for employees of the Borrower or a Subsidiary of the Borrower or an
ERISA Affiliate.
 
“Royal Bank” means Royal Bank of Canada.
 
 “Register” has the meaning specified in Section 8.07(c).
 
“Scheduled Termination Date” means July 14, 2009.
 
“SG” has the meaning set forth in the preamble to this Agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto, and if S&P ceases to issue ratings of
the type described herein with respect to Persons generally, then the Borrower
and the Agent, with the consent of the Majority Banks, shall agree upon a
mutually acceptable replacement debt rating agency and shall further agree, upon
determination of such replacement agency, to determine appropriate equivalent
ratings levels to replace those contained herein.
 
“Statutory Reserve Rate Percentage” means for any date that percentage
(expressed as a decimal) which is in effect on such date, as prescribed by the
Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with deposits exceeding five billion dollars in respect
of Eurocurrency Liabilities having a term equal to the applicable Interest
Period (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Eurodollar Advances is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any bank to United States
residents).
 
“Subsidiary” means (i) with respect to the Borrower, a corporation more than 50%
of the outstanding voting stock of which is owned, directly or indirectly, by
the Borrower or by one or more other Subsidiaries, or by the Borrower and one or
more other Subsidiaries and (ii) with respect to Caterpillar, a corporation more
than 50% of the outstanding voting stock of which is owned, directly or
indirectly, by Caterpillar or by one or more other Subsidiaries, or by
Caterpillar and one or more other Subsidiaries.  For the purposes of this
definition, “voting stock” means stock which ordinarily has voting power for the
election of directors, whether at all times or only so long as no senior class
of stock has such voting power by reason of any contingency.
 
“Support Agreement” means that certain Support Agreement dated as of December
21, 1984, amended June 14, 1995, between Caterpillar and CFSC, as the same may
be amended or modified in accordance with the terms of Section 5.02(c) and in
effect from time to time.
 
“Total Commitment” means, at any time, the sum of all of the Banks’ Commitments
at such time.
 
“Type”, when used in reference to any Advance, has the meaning specified in the
definition of “Advance”.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.
 
SECTION 1.02. Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
 
SECTION 1.03. Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) and all references
contained herein to generally accepted accounting principles shall mean United
States generally accepted accounting principles.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01. The Advances.  Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in Dollars to the Borrower
from time to time on any Business Day during the period from the Closing Date
until the Facility Termination Date in a amount not to exceed such Bank’s
Available Commitment at such time; provided, however, that at no time shall the
amount of (i) the outstanding Advances exceed the Total Commitment or (ii) any
Bank’s Advances exceed such Bank’s Commitment.  Each Borrowing shall be in an
aggregate amount not less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof and shall consist of Advances of the same Type made on the
same day by the Banks ratably according to their respective Available
Commitments.  Within the limits of each Bank’s Commitment, the Borrower may from
time to time borrow, repay pursuant to Section 2.06 or prepay pursuant to
Section 2.09, and reborrow under this Section 2.01.
 
SECTION 2.02. Making the Advances.
 
(a) Each Borrowing shall be made on notice, given not later than 11:00 A.M. (New
York City time) on the date of the proposed Borrowing (in the case of a
Borrowing comprised of Base Rate Advances), or not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing (in the case of a Borrowing comprised of Eurodollar Advances), by the
Borrower to the Agent, which shall give to each Bank prompt notice thereof by
facsimile.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by facsimile, confirmed immediately in writing, in substantially the form of
Exhibit B-1 hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) Interest Period for the Advances and (v) account to which the
proceeds of such Borrowing shall be made available.  In the case of each
proposed Borrowing, the Agent shall promptly notify each Bank of such Bank’s
ratable share of such Borrowing based upon the Available Commitments of the
Banks, and in the case of a proposed Borrowing comprised of Eurodollar Advances,
the Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.07(b).  Each Bank shall, before 1:00 p.m. (New York City time) on the
date of such Borrowing, make available to the Agent at the Payment Office, in
same day funds, such Bank’s ratable portion of such Borrowing.  After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will promptly make such same day funds
available to the account specified by the Borrower in the Notice of Borrowing.
 
(b) Each Notice of a Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Advances, the Borrower shall
indemnify each Bank against any loss, cost or expense incurred by such Bank as a
direct result of the failure of the Borrower, for any reason other than a
default by such Bank, to borrow the requested Advances on the date specified in
the Notice of Borrowing.  Such indemnification shall include, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing; provided, however,
that any indemnification for such losses, costs and expenses shall be limited to
an amount equal to (i) the principal amount of the Advance to be made by such
Bank times (ii) the number of days in the requested Interest Period, divided by
360 times (iii) the interest differential between the interest rate based on the
Adjusted LIBOR Rate which would have applied to such Advance and the rate of
interest which would apply if the Borrower had requested on the date of the
requested Borrowing a Borrowing comprised of Advances of the same Type for a
period equal to the requested Interest Period.  A certificate describing in
reasonable detail the amount of such losses, costs and expenses, submitted to
the Borrower and the Agent by such Bank, shall create a rebuttable presumption
of such losses, costs or expenses.
 
(c) Unless the Agent shall have received notice from a Bank prior to the time of
any Borrowing that such Bank will not make available to the Agent such Bank’s
ratable portion of such Borrowing, the Agent may assume that such Bank has made
such portion available to the Agent on the date of such Borrowing in accordance
with subsection (a) of this Section 2.02 and the Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Bank shall not have so made such ratable
portion available to the Agent, such Bank (the “Defaulting Bank”) and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Defaulting Bank, the Federal Funds Rate.  If such Defaulting Bank
shall repay to the Agent such corresponding amount, together with interest
thereon as required in the immediately preceding sentence, such amount so repaid
shall constitute such Bank’s Advance as part of such Borrowing for purposes of
this Agreement and such Bank shall be entitled to all rights in respect of such
Advance, including the right to receive interest from the date funds in
connection therewith shall have been made available to the Borrower.  If the
Borrower shall repay to the Agent such corresponding amount, such repayment
shall not relieve the Defaulting Bank from its obligation to make its ratable
portion of such Borrowing available to the Borrower.  Nothing contained herein
shall impair the right of the Borrower to the performance by any Bank of such
Bank’s obligations hereunder.  In the event that any Bank shall at any time fail
to make its ratable portion of any Borrowing available to the Agent for
disbursement to the Borrower, the Agent shall make inquiry of such Defaulting
Bank as to the circumstances giving rise to such failure and shall promptly
advise the Borrower of the response, if any, the Agent shall have received in
connection with such inquiry; provided that no failure or delay on the part of
the Agent to make such inquiry shall relieve the Borrower or the Defaulting Bank
of its obligation to repay any amount made available by the Agent to the
Borrower in anticipation of receiving such Defaulting Bank’s portion of such
Borrowing.
 
(d) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.  Nothing contained herein shall
impair the rights and remedies of the Borrower requesting any Borrowing against
any Bank under applicable law as a result of such Bank’s failure to make the
Advance to be made by it as part of such Borrowing.
 
(e) Any Bank may make, carry or transfer Advances at, to or for the account of,
any of its branch offices or the office of an affiliate at the Bank; provided,
however, no affiliate of any Bank shall be deemed a party to this Agreement or
shall have any rights, liability or obligation under this Agreement unless such
Bank and such affiliate shall have executed and delivered, and the Agent shall
have accepted, an Assignment and Acceptance in accordance with Section 8.07, and
then such affiliate shall have rights and obligations hereunder only to the
extent contemplated therein.
 
(f) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Advance made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.  The Agent shall also maintain accounts in which it will record (a)
the amount of each Advance made hereunder, the Type thereof and the Interest
Period with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Bank hereunder
and (c) the amount of any sum received by the Agent hereunder from the Borrower
and each Bank’s share thereof.  Entries recorded pursuant to the foregoing shall
be prima facie evidence of the existence and amounts of the Borrower’s
obligations; provided, however, that the failure of the Agent or any Bank to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay its obligations hereunder in accordance with
their terms.  Any Bank may request that its Advances be evidenced by a
promissory note in substantially the form of Exhibit A (a “Note”).  In such
event, the Borrower shall prepare, execute and deliver to such Bank such Note
payable to the order of such Bank.  Thereafter, the Advances evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 8.07) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Bank subsequently
returns any such Note for cancellation and requests that such Advances once
again be evidenced as described above.
 
SECTION 2.03. [Reserved.]
 
SECTION 2.04. Fees.
 
(a) On the Closing Date the Borrower shall pay to each of SG and Royal Bank an
upfront fee in the amount equal to the product of (i) 0.05%  and (ii) each of
SG’s and Royal Bank’s respective Commitments.
 
(b) The Borrower shall pay to the Agent, for the account of each Bank, a fee
(each a “Commitment Fee” and collectively, the “Commitment Fees”) calculated on
a daily basis by multiplying the Commitment Fee Rate for each Bank by the excess
of such Bank’s Commitment as in effect on such day over the outstanding Advances
from such Bank on such day.  The Commitment Fee shall be payable quarterly in
arrears, commencing on October 1, 2008, for the period commencing on the Closing
Date and ending on September 30, 2008, inclusive, on the first Business Day of
each calendar quarter thereafter for the period of the immediately preceding
calendar quarter, and on the Facility Termination Date for the period since the
last payment of Commitment Fees.
 
SECTION 2.05. Reduction of the Commitments; Bank Additions.  (a) The Borrower
shall have the right, upon at least three (3) Business Days’ notice to the
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Banks; provided that the aggregate amount of
Commitments shall not be reduced to an amount which is less than the sum of the
aggregate principal amount of the Advances then outstanding, and provided,
further, that each partial reduction shall be in the aggregate amount of
$5,000,000 or an integral multiple thereof.
 
(b)           [Reserved]
 
(c)           In the event that the amount of Total Commitments on the Closing
Date is less than $500,000,000, the Borrower shall have the right, upon at least
five (5) Business Days’ notice to the Agent, to add one or more bank or banks as
new Banks hereunder, or to increase the Commitment of any existing Bank with
such existing Bank’s consent, pursuant to the terms hereof (any such addition of
a new Bank or increase in the Commitment of an existing Bank upon the request of
the Borrower pursuant to this Section 2.05(c) being referred to as a “Bank
Addition”); provided that (i) such proposed Bank, in the case of a bank not
already a Bank hereunder, is acceptable to the Agent (the acceptance of the
Agent not to be unreasonably withheld) and (ii) after giving effect to the
proposed Bank Addition, the Total Commitment would not exceed
$500,000,000.  Each notice of a proposed Bank Addition (a “Notice of Bank
Addition”) shall be by facsimile, confirmed immediately in writing, in
substantially the form of Exhibit B-2 hereto, specifying therein (i) the name
and address of the proposed Added Bank, (ii) the date on which the Borrower
wishes such Bank Addition to become effective and (iii) the amount of the
Commitment such Added Bank would have hereunder after giving effect to such Bank
Addition.  If the conditions set forth in the proviso contained in the first
sentence of this Section 2.05(c) have been satisfied, the Agent shall forward to
such Added Bank and the Borrower for execution by such Added Bank and the
Borrower an Assumption and Acceptance.  The Added Bank shall, upon such
execution, return the executed Assumption and Acceptance to the Agent, for the
Agent’s acceptance thereof.
 
Upon such execution, delivery and acceptance, from and after the effective date
specified in each Assumption and Acceptance, the Added Bank shall, in addition
to the rights and obligations hereunder held by it immediately prior to such
effective date (if any), have the rights and obligations hereunder that have
been assumed by it pursuant to such Assumption and Acceptance and, in the case
of a bank not previously a Bank hereunder, shall become a Bank hereunder.
 
By executing and delivering an Assumption and Acceptance, each Added Bank
confirms to and agrees with each party hereto as follows:  (i) neither the Agent
nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (ii) neither the
Agent nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto.
 
The Agent shall maintain at its address referred to in Section 8.02 a copy of
each Assumption and Acceptance delivered to and accepted by it.  Such copies
shall be available for inspection by the Borrower or any Bank at any reasonable
time and from time to time upon reasonable prior notice.
 
Upon its receipt of an Assumption and Acceptance executed by an Added Bank and
the Borrower the Agent shall, if such Assumption and Acceptance has been
completed and is in substantially the form of Exhibit C-2 hereto, (i) accept
such Assumption and Acceptance, and (ii) give prompt notice thereof to the
Borrower.  Within five (5) Business Days after receipt of such notice, if
requested by an Added Bank, the Borrower, at its own expense, shall execute and
deliver to the Agent a new Note or Notes to the order of such Added Bank.  Such
new Note or Notes shall be dated the effective date of such Assumption and
Acceptance and shall otherwise be in substantially the form of Exhibit A hereto.
 
(d)           If there are any Advances outstanding on the effective date of any
Assumption and Acceptance, the Added Bank shall purchase from the other Banks
such participations in such Advances as shall be necessary to cause such Added
Bank to share ratably (based on the proportion that such Added Bank’s Commitment
bears to the Total Commitment after giving effect to the Bank Addition) in each
such Advance.  To purchase such participations, the Added Bank shall before
12:00 noon (New York City time) on the effective date of its Assumption and
Acceptance, make available for the account of its Lending Office to the Agent at
its address referred to in Section 8.02, in same day funds, such Added Bank’s
ratable portion (based on the proportion that such Added Bank’s Commitment (or
the increase in such Added Bank’s Commitment, in the case of an Added Bank which
is an existing Bank hereunder) bears to the Total Commitment after giving effect
to the Bank Addition) of each Borrowing then outstanding, together with an
amount equal to such ratable portion of the interest which has accrued to such
date and remains unpaid on such Borrowing.  After the Agent’s receipt of such
funds, the Agent will promptly make such same day funds available to the account
of each Bank in an amount to such Bank’s ratable portion of such payment by the
Added Bank.
 
SECTION 2.06. Repayment of Advances.  The Borrower shall repay the principal
amount (or the portion thereof remaining after giving effect to any earlier
partial prepayments thereof) of each Advance made to the Borrower by each Bank
on the last day of the Interest Period for such Advance.
 
SECTION 2.07. Interest on Advances.  The Borrower shall pay interest on the
unpaid principal amount of each Advance made to the Borrower by each Bank from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:
 
(a) Base Rate Advances.  If such Advance is a Base Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the Base
Rate in effect from time to time payable on the last day of such Interest Period
(or, with respect to any portion thereof that shall be prepaid pursuant to
Section 2.09 or otherwise in accordance with the terms of this Agreement, on the
date of such prepayment).
 
(b) Eurodollar Advances.  If such Advance is a Eurodollar Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the sum
of the Adjusted LIBOR Rate for such Interest Period plus the Applicable
Eurodollar Margin, payable on the last day of such Interest Period (or, with
respect to any portion thereof that shall be prepaid pursuant to Section 2.09 or
otherwise in accordance with the terms of this Agreement, on the date of such
prepayment) and, if such Interest Period has a duration of more than three
months, on the day which occurs during such Interest Period three months from
the first day of such Interest Period.  “Applicable Eurodollar Margin” means, in
respect of any Eurodollar Advance, a rate per annum equal to 0.75%; provided,
however, that during any Interest Period when the aggregate outstanding amount
of Advances for any Bank exceeds 50% of the amount of such Bank’s Commitment,
the “Applicable Eurodollar Margin” for such Bank shall be a rate per annum equal
to 0.85%.
 
(c) Post-Default Interest.  Upon the occurrence, and during the continuance, of
any Event of Default, the unpaid principal amount of each Advance shall bear
interest at a rate per annum equal at all times to 2% per annum above the rate
per annum otherwise required to be paid on such Advance in accordance with
subsection (a) or (b) above; provided that any amount of principal which is not
paid when due (whether at stated maturity, by acceleration or otherwise) shall
bear interest, from the date on which such amount is due until such amount is
paid in full, payable on demand, at a rate per annum equal at all times to the
greater of (x) 2% per annum above the Base Rate in effect from time to time and
(y) 2% per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due.
 
SECTION 2.08. Interest Rate Determination.  The Agent shall give prompt notice
to the Borrower and the Banks of the applicable interest rate determined by the
Agent for purposes of Section 2.07(a) or (b).
 
SECTION 2.09. Prepayments of Advances.  The Borrower may, upon at least two (2)
Business Days’ notice to the Agent stating (i) the proposed date and aggregate
principal amount of the prepayment and (ii) the Advances (which shall be part of
the same Borrowing) to which such prepayment is to be applied, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of not less than $5,000,000 and in an integral
multiple of $1,000,000 in excess thereof and (y) in the case of any such
prepayment of a Eurodollar Advance, the Borrower shall be obligated to reimburse
the applicable Banks in respect thereof pursuant to Section 8.04(b).
 
SECTION 2.10. Increased Costs; Capital Adequacy; Illegality.  (a)  If, due to
either (i) the introduction of or any change in or in the interpretation of any
law or regulation or (ii) the compliance with any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Bank of agreeing to make or
making, funding or maintaining Eurodollar Advances, then the Borrower shall from
time to time, upon written demand by such Bank (with a copy of such demand to
the Agent), pay to the Agent for the account of such Bank additional amounts
sufficient to compensate such Bank for such increased cost.  A certificate
describing in reasonable detail the amount of such increased cost, submitted to
the Borrower and the Agent by such Bank, shall create a rebuttable presumption
of such increased cost.
 
(b)           If any Bank determines that compliance with any law or regulation
or any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Bank or by any
Person controlling such Bank and that the amount of such capital is increased by
or based upon the existence of such Bank’s Advances or commitment to lend
hereunder, then, upon written demand by such Bank (with a copy of such demand to
the Agent), the Borrower shall immediately pay to the Agent for the account of
such Bank, from time to time as specified by such Bank, additional amounts
sufficient to compensate such Bank (or, if applicable, such Person controlling
such Bank) in the light of such circumstances, to the extent that such Bank
reasonably determines such increase in capital to be allocable to the existence
of such Bank’s commitment to lend hereunder.  A certificate describing in
reasonable detail such amounts submitted to the Borrower by such Bank shall be
conclusive and binding for all purposes, absent manifest error.
 
(c)           If any Bank shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or that any central bank or other governmental authority asserts that it is
unlawful, for such Bank or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Advances or to fund or maintain
Eurodollar Advances hereunder, (i) Eurodollar Advances of such Bank to the
Borrower then outstanding shall begin bearing interest at the Base Rate for the
Interest Period selected by the Borrower in accordance with the procedures of
Section 2.02(a), notwithstanding any prior election by the Borrower to the
contrary, either (x) one Business Day after such notice, or (y) if such Bank may
lawfully continue to maintain and fund such Advances at the applicable Adjusted
LIBOR Rate to a later day during such Interest Period, on such later day (in
which case the Borrower shall in addition reimburse such Bank for any resulting
losses as provided in Section 8.04(b)) and (ii) the obligation of such Bank to
make Eurodollar Advances shall be suspended until such Bank shall notify the
Agent that the circumstances causing such suspension no longer exist, and until
such notification has been given, such Bank shall fund its Advance made in
connection with each Borrowing comprised of Eurodollar Advances as a Base Rate
Advance.
 
(d)           If the Majority Banks shall, at least one Business Day before the
date of any requested Borrowing, notify the Agent that the Adjusted LIBOR Rate
for Eurodollar Advances comprising such Borrowing will not adequately reflect
the cost to such Majority Banks of making or funding their respective Eurodollar
Advances for such Borrowing, the Agent shall so notify the Borrower, and the
right of the requesting Borrower to select the Adjusted LIBOR Rate for such
Borrowing, and the right of the Borrower to select the Adjusted LIBOR Rate for
any subsequent Borrowing, shall be suspended until the Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and each Advance comprising such Borrowing shall be a Base Rate Advance.
 
(e)           In the event that a Bank (an “Affected Bank”) demands payment from
the Borrower at any time pursuant to subsection (a) or (b) of this Section 2.10,
then from such time and for so long thereafter as such Bank remains an Affected
Bank, the Borrower may either (1) terminate such Affected Bank’s Commitment
hereunder or (2) replace such Affected Bank with another bank or banks
acceptable to the Agent (the consent of the Agent not to be unreasonably
withheld); provided that (i) no Event of Default has occurred and is continuing
at such time, (ii) in the case of (2), the Affected Bank and the replacement
bank(s) execute and deliver to the Agent an Assignment and Acceptance and such
other documents, agreements and instruments as the Agent may reasonably require
in order to effectuate the assumption by such replacement bank(s) of the
Affected Bank’s obligations hereunder and (iii) the Affected Bank has been paid
all amounts due to it hereunder.  In no event shall the replacement of an
Affected Bank impair or otherwise affect the obligation of the Borrower to make
the payments demanded by such Affected Bank pursuant to this Section 2.10 and,
if applicable, Section 8.04(b).
 
SECTION 2.11. Payments and Computations.
 
(a) The Borrower shall make each payment hereunder and under the Notes, without
set-off, deduction, or counterclaim, not later than 11:00 A.M. (New York City
time) on the day when due to the Agent in same day funds by deposit of such
funds to the Agent’s account maintained at the Payment Office in New York
City.  The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Section 2.02(c), 2.05(d), 2.10, 2.12 or 8.04) to the
applicable Banks for the account of their respective Lending Offices, and like
funds relating to the payment of any other amount payable to any Bank to such
Bank for the account of its Lending Office, in each case to be applied in
accordance with the terms of this Agreement.
 
(b) All computations of interest based on the Base Rate determined pursuant to
clause (a) of the definition thereof shall be made by the Agent on the basis of
a year of 365 or 366 days, as the case may be; and all computations of interest
based on the Adjusted LIBOR Rate or the Federal Funds Rate, and all computations
of the Commitment Fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
Commitment Fees are payable.  Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment Fees, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day
and such contraction of time shall in such case reduce the days included in the
computation of payment of interest.
 
(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Banks hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank.  If and to the extent that the
Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the Federal Funds Rate.
 
SECTION 2.12. Taxes.  (a)  Any and all payments by the Borrower hereunder or
under each of the Notes shall be made, in accordance with Section 2.11, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Bank and the Agent, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Bank or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction of such Bank’s Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Bank or the Agent, (i) the sum payable by the Borrower shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.12) such Bank or the Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
 
(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under the Notes or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).
 
(c)           The Borrower will indemnify each Bank and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.12) paid by such Bank or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date such
Bank or the Agent (as the case may be) makes written demand therefor.
 
(d)           Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Agent, at its address referred to in Section 8.02,
a copy of a receipt evidencing payment thereof; provided, however, that such
copy shall be furnished solely for the purpose of enabling the Agent to verify
the payment of such Taxes by the Borrower as required above.  If no Taxes are
payable in respect of any payment hereunder or under the Notes, the Borrower
will furnish to the Agent, at such address, a certificate from each appropriate
taxing authority, or an opinion of counsel acceptable to the Agent, in either
case stating that such payment is exempt from or not subject to Taxes; provided,
however, that if any Bank or the Agent, as a recipient of payments called for
hereunder, shall be exempt from or entitled to a reduced rate of any Taxes,
particularly those imposed by way of withholding, whether by virtue of the
provisions of a relevant treaty or otherwise, it shall be incumbent upon such
Bank or the Agent to (a) so inform the Borrower, (b) furnish to the Borrower
whatever certification or other documentation may be required by law or
regulation to establish such exemption or reduced rate, and (c) cooperate with
the Borrower in any and all other respects to the extent necessary to establish
such exemption or eligibility for reduced rate.
 
(e)           Any Bank whose Advances have resulted in the imposition of Taxes
shall use its best efforts (consistent with its internal policy and legal and
regulatory restrictions) to take such steps as would eliminate or reduce the
amount of such Taxes; provided that no such steps shall be required to be taken
if, in the reasonable judgment of such Bank, such steps would be disadvantageous
to such Bank.
 
(f)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.12 shall survive the payment in full of principal and interest
hereunder and under the Notes.
 
SECTION 2.13. Sharing of Payments, Etc.  If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it (other than pursuant to
Sections 2.02(c), 2.05(d), 2.10, 2.12 or 8.04) in excess of its ratable share of
payments on account of the Advances obtained by all the Banks, such Bank shall
forthwith notify the Agent thereof and purchase from the other Banks such
participations in the Advances made by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Bank, such purchase from each Bank shall be
rescinded and such Bank shall repay to the purchasing Bank the purchase price to
the extent of such recovery together with an amount equal to such Bank’s ratable
share (according to the proportion of (i) the amount of such Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered.  The Borrower agrees that any Bank so purchasing
a participation from another Bank pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.
 
SECTION 2.14. Tax Forms.  Each Bank that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Agent, on or before the Closing Date (or in the case of any Person
becoming a Bank hereunder pursuant to Section 2.05(c) or Section 8.07, on or
before the date of acceptance by the Agent of the applicable Assumption and
Acceptance or Assignment and Acceptance), duly completed and signed copies of
either Form W-8BEN (relating to such Bank and entitling it to a complete
exemption from withholding on all amounts to be received by such Bank at any
Lending Office designated by such Bank, including fees, under this Agreement) or
Form W-8ECI (relating to all amounts to be received by such Bank at any Lending
Office designated by such Bank, including fees, under this Agreement) of the
United States Internal Revenue Service and Form W-8BEN (relating to the foreign
status exemption from United States federal income tax backup withholding), or,
in any such case, such successor forms as shall be adopted from time to time by
the relevant United States taxing authorities.  Thereafter and from time to
time, each such Bank shall, to the extent it may lawfully do so, submit to the
Borrower and the Agent such additional duly completed and signed copies of one
or the other of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may be (i)
requested by the Borrower or the Agent from such Bank and (ii) required under
then-current United States law or regulations to determine the United States
withholding taxes on payment in respect of all amounts to be received by such
Bank at any Lending Office designated by such Bank, including fees, under this
Agreement.  Upon the request of the Borrower or the Agent, each Bank that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Agent a certificate to the effect
that it is such a United States person.  If any Bank determines that it is
unable to submit to the Borrower and the Agent any form or certificate that such
Bank is obligated to submit pursuant to this Section 2.14, or that such Bank is
required to withdraw or cancel any such form or certificate previously
submitted, such Bank shall promptly notify the Borrower and the Agent of such
fact.
 
ARTICLE III
 
CONDITIONS OF LENDING
 
SECTION 3.01. Conditions Precedent to Initial Advances.  The obligation of each
Bank to make its initial Advance on or after the Closing Date is subject to the
condition precedent that the Agent shall have received the following on or
before the Closing Date, each dated the Closing Date, in form and substance
satisfactory to the Agent and in sufficient copies for each Bank:
 
(a) A fully executed copy of this Agreement.
 
(b) Certified copy of the resolutions of the Board of Directors of the Borrower
evidencing corporate authority to execute and deliver this Agreement, the Notes
and the other documents to be delivered hereunder, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes and the other documents to be
delivered hereunder.
 
(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.
 
(d) A favorable opinion of counsel for the Borrower, given upon its express
instructions, substantially in the form of Exhibit D hereto.
 
(e) A favorable opinion of Sidley Austin LLP, counsel for the Agent, given upon
the Agent’s express instructions, substantially in the form of Exhibit E hereto.
 
In addition, the obligation of each Bank requesting Notes to make its initial
Advance is subject to the further condition precedent that the Agent shall have
received, on or before the day of the initial Borrowing, the Notes dated the
Closing Date and payable to the order of such Bank.
 
SECTION 3.02. Conditions Precedent to Each Borrowing.  The obligation of each
Bank to make an Advance on the occasion of each Borrowing (including the initial
Borrowing) shall be subject to the further conditions precedent that on the date
of such Borrowing:
 
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):
 
(i) The representations and warranties contained in Section 4.01 (excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof) are correct on and as of the date of such Borrowing, before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and
 
(ii) No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default; and
 
(b) the Agent shall have received such other approvals, opinions or documents as
any Bank through the Agent may reasonably request.
 
SECTION 3.03. Conditions Precedent to Certain Borrowings.  The obligation of
each Bank to make that portion of an Advance on the occasion of any Borrowing
which would increase the aggregate outstanding amount of Advances owing to such
Bank over the aggregate amount of such Advances outstanding immediately prior to
the making of such Advance shall be subject to the further conditions precedent
that on the date of such Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing and the acceptance by
the Borrower of the proceeds of such Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing such statements
are true):  (i) the representations and warranties contained in subsection (f)
of Section 4.01 are correct on and as of the date of such Borrowing, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and (ii) no event has occurred
and is continuing, or would result from such Borrowing or from the application
of the proceeds therefrom, which would constitute an Event of Default with
respect to the Borrower but for the requirement that notice be given or time
elapse or both.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Borrower.  The Borrower
represents and warrants as of the Closing Date and on each date specified in
Article III, as follows:
 
(a) Organization; Qualification.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to transact business and is in good standing as a foreign
corporation in every jurisdiction in which failure to qualify may materially
adversely affect (i) the financial condition or operations of the Borrower and
its consolidated Subsidiaries taken as a whole or (ii) the ability of the
Borrower to perform its obligations under this Agreement and its Notes.
 
(b) Authority; No Conflict.  The execution, delivery and performance by the
Borrower of this Agreement and its Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting the Borrower.
 
(c) Governmental Consents.  No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or its Notes.
 
(d) Execution; Enforceability.  This Agreement has been duly executed and
delivered by a duly authorized officer of the Borrower.  Upon execution of this
Agreement by the Agent and when the Agent shall have been notified by each Bank
that such Bank has executed this Agreement, this Agreement will be, and the
Borrower’s Notes when executed and delivered hereunder will be, legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally and by the
effect of general principles of equity.
 
(e) Accuracy of Information; Material Adverse Change.  The balance sheets of the
Borrower and its Subsidiaries as at December 31, 2007, and March 31, 2008, and
the related statements of income and retained earnings of the Borrower and its
Subsidiaries for the fiscal year and three month period, respectively, then
ended, copies of which have been furnished to each Bank, fairly present the
financial condition of the Borrower and its Subsidiaries as at such dates and
the results of the operations of the Borrower and its Subsidiaries for such
periods, all in accordance with generally accepted accounting principles
consistently applied.  Since December 31, 2007, there has been no material
adverse change in such condition or operations.
 
(f) Litigation; Loss Contingencies.  There is no pending or threatened action or
proceeding affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator which is reasonably likely to materially
adversely affect the financial condition or operations of the Borrower and its
consolidated Subsidiaries taken as a whole or which purports to affect the
legality, validity or enforceability of this Agreement or any Note or which may
materially adversely affect the ability of the Borrower to perform its
obligations under this Agreement and its Notes.
 
(g) Margin Stock.  The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.
 
(h) ERISA.  Each Plan of the Borrower is in substantial compliance with ERISA,
the Code and regulations thereunder.  No Plan has an accumulated or waived
funding deficiency within the meaning of Section 412 of the Code.  Neither the
Borrower nor any ERISA Affiliate nor any fiduciary of any Plan which is not a
Multiemployer Plan (as defined in Section 4001(a)(3) of ERISA) (i) has engaged
in a nonexempt prohibited transaction described in Sections 406 of ERISA or 4975
of the Code or (ii) has taken or failed to take any action which would
constitute or result in an ERISA Termination Event.  Neither the Borrower nor
any ERISA Affiliate has (i) failed to make a required contribution or payment to
a Multiemployer Plan or (ii) made a complete or partial withdrawal under
Sections 4203 or 4205 of ERISA from a Multiemployer Plan.  Neither the Borrower
nor any ERISA Affiliate has failed to make a required installment or any other
required payment under Section 412 of the Code on or before the due date for
such installment or other payment.  Neither the Borrower nor any ERISA Affiliate
has incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid.
 
(i) Taxes; Assessments.  The Borrower has paid or discharged, or caused to be
paid or discharged, before the same shall have become delinquent, all taxes,
assessments and governmental charges levied or imposed upon the Borrower or any
Subsidiary of the Borrower or upon the income, profits or property of the
Borrower or any Subsidiary of the Borrower, other than such taxes, assessments
and governmental charges the amount, applicability or validity of which is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established.
 
(j) Not an Investment Company.  Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
ARTICLE V
 
COVENANTS OF THE BORROWER
 
SECTION 5.01. Affirmative Covenants.  So long as any Advance shall remain unpaid
or any Bank shall have any Commitment hereunder, the Borrower will, unless the
Majority Banks shall otherwise consent in writing:
 
(a) Corporate Existence, Etc.  Subject to Section 5.02(b), do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower shall not be required to preserve any such right or
franchise if its board of directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower
and that the loss thereof is not disadvantageous in any material respect to the
Banks.
 
(b) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations
and orders, noncompliance with which may materially adversely affect (i) the
financial condition or operations of the Borrower and its consolidated
Subsidiaries taken as a whole or (ii) the ability of the Borrower to perform its
obligations under this Agreement and its Notes.
 
(c) Maintenance of Properties.  Cause all properties used or useful in the
conduct of its business or the business of any of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section shall prevent the Borrower from
discontinuing the operation or maintenance of any of such properties if such
discontinuance is, in the reasonable judgment of the Borrower, desirable in the
conduct of its business or the business of any Subsidiary of the Borrower and
not disadvantageous in any material respect to the Banks.
 
(d) Payment of Taxes and Other Claims.  Pay or discharge or cause to be paid or
discharged, before the same shall become delinquent, (1) all taxes, assessments
and governmental charges levied or imposed upon the Borrower or any of its
Subsidiaries or upon the income, profits or property of the Borrower or any of
its Subsidiaries, and (2) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a lien upon the property of the Borrower
or any of its Subsidiaries; provided, however, that the Borrower shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings.
 
(e) Use of Proceeds.  Use all proceeds of Advances solely for general corporate
purposes, including, but not limited to, repaying or prepaying Advances in
accordance with the terms of this Agreement.
 
(f) Reporting Requirements.  Furnish to the Banks:
 
(i) as soon as available and in any event within forty-five (45) days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, and a consolidated statement of income and retained earnings of
the Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter;
 
(ii) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a copy of the annual report for such year
for the Borrower and its Subsidiaries, containing consolidated financial
statements of the Borrower and its Subsidiaries for such year, certified (A) in
a manner acceptable to the Majority Banks by PricewaterhouseCoopers L.L.P. or
other independent public accountants acceptable to the Majority Banks and (B) as
may be required under the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and all rules and regulations enacted under or
in connection therewith;
 
(iii) together with each delivery of any financial statements pursuant to
clauses (i) and (ii) above, a Compliance Certificate in substantially the form
of Exhibit F hereto, as applicable, demonstrating in reasonable detail
compliance as at the end of the applicable accounting periods with the covenants
contained in Section 5.03.
 
(iv) as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default,
continuing on the date of such statement, a statement of the chief financial
officer of the Borrower setting forth details of such Event of Default or event
and the action which the Borrower has taken and proposes to take with respect
thereto;
 
(v) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to any of its security holders, and copies of all reports and
registration statements (without exhibits) which the Borrower or any of its
Subsidiaries (without duplication) files with the Securities and Exchange
Commission or any national securities exchange, in each case without duplication
of materials furnished to the Banks pursuant to clauses (i) or (ii) of this
subsection (f);
 
(vi) promptly after the written request of the Agent or any Bank, copies of all
reports and notices which the Borrower or any Subsidiary of the Borrower files
under ERISA with the Internal Revenue Service or the PBGC or the U.S. Department
of Labor or which the Borrower or any Subsidiary of the Borrower receives from
any such Person;
 
(vii) promptly after (A) the occurrence thereof, notice of the institution of or
any material adverse development in any action, suit or proceeding or any
governmental investigation or any arbitration, before any court or arbitrator or
any governmental or administrative body, agency or official, against the
Borrower or any of its material property, or (B) actual knowledge thereof,
notice of the threat of any such action, suit, proceeding, investigation or
arbitration, in each case which the Borrower reasonably believes is likely to be
resolved against the Borrower and, if so resolved against the Borrower, is
reasonably anticipated by the Borrower to materially adversely affect (x) the
financial condition of the Borrower and its consolidated Subsidiaries taken as a
whole or (y) the ability of the Borrower to perform its obligations under this
Agreement and its Notes (without duplication of notices furnished to the Banks
pursuant to clause (v) of this subsection (f));
 
(viii) promptly after (A) the occurrence thereof, notice that (1) an ERISA
Termination Event or a “prohibited transaction,” as such term is defined in
Section 4975 of the Code, with respect to any Plan of the Borrower has occurred,
which such notice shall specify the nature thereof and the Borrower’s proposed
response thereto, (2) the Borrower or an ERISA Affiliate has failed to make a
required installment or any other required payment under Section 412 of the Code
and (3) the plan administrator of any Plan has applied under Section 412(d) of
the Code for a waiver of the minimum funding standards of Section 412(a) of the
Code, together with copies of such waiver application, and (B) actual knowledge
thereof, copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any Plan;
 
(ix) (A) on the Closing Date, the then Credit Ratings for the Borrower from S&P
and Moody’s and (B) within two (2) Business Days after the Borrower receives
notice from S&P or Moody’s of a change in the Borrower’s Credit Ratings, the
Borrower’s revised Credit Ratings (or, if applicable, notice that a Credit
Rating will no longer be received from such rating service); and
 
(x) such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Bank through the
Agent may from time to time reasonably request in writing with an indication of
the reason for such request.
 
Financial statements and other documents required to be furnished pursuant to
Section 5.01(f)(i) or (ii) (to the extent any such financial statements or other
documents are included in reports or other materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been furnished on the date on which (i) the
Borrower posts such financial statements or other documents, or provides a link
thereto, on the Borrower’s website on the Internet, or (ii) such financial
statements or other documents are posted on behalf of the Borrower on an
Internet or intranet website, if any, to which each Bank and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent or the Securities and Exchange Commission’s website located at
http://www.sec.gov/edgar/searchedgar/webusers.htm).
 
SECTION 5.02. Negative Covenants.  So long as any Advance shall remain unpaid or
any Bank shall have any Commitment hereunder, the Borrower will not, without the
written consent of the Majority Banks:
 
(a) Liens, Etc.  Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any lien, security interest or other charge or
encumbrance of any kind, (excluding CFSC Purchase Claims, to the extent that
such CFSC Purchase Claims could be deemed to constitute liens or security
interests), upon or with respect to any of its properties, whether now owned or
hereafter acquired, or assign, or permit any of its Subsidiaries to assign, any
right to receive income (excluding any assignment of accounts receivable arising
out of or in connection with the sale or securitization by CFSC or any
Subsidiary of its accounts receivable giving rise to CFSC Purchase Claims), in
each case to secure or provide for the payment of any Debt of any Person, if the
aggregate amount of the Debt so secured (or for which payment has been provided)
would at any time exceed an amount equal to 10% of Consolidated Net Tangible
Assets of the Borrower.
 
(b) Mergers, Etc.  (i)  Merge or consolidate with or into any Person, or permit
any of its Subsidiaries to do so, or (ii) convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person, or (iii) together with one or more of its consolidated Subsidiaries,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets of the
Borrower and its consolidated Subsidiaries (whether now owned or hereafter
acquired) to any Person; except that any Subsidiary of the Borrower may merge or
consolidate with or into, or transfer assets to, or acquire assets of, the
Borrower or any other Subsidiary of the Borrower and except that any Subsidiary
of the Borrower may merge into or transfer assets to the Borrower and the
Borrower may merge with, and any Subsidiary of the Borrower may merge or
consolidate with or into, any other Person, provided in each case that,
immediately after giving effect to such proposed transaction, no Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default, would exist and in the case of any such
merger to which the Borrower is a party, the Borrower is the surviving
corporation.
 
(c) Support Agreement.  Terminate, or make any amendment or modification to, the
Support Agreement which, in the determination of the Agent, adversely affects
the Banks’ interests pursuant to this Agreement, without giving the Agent and
the Banks at least thirty (30) days prior written notice and obtaining the
written consent of the Majority Banks.
 
SECTION 5.03. Financial Covenants.  So long as any Advance shall remain unpaid
or any Bank shall have any Commitment hereunder, the Borrower will, unless the
Majority Banks shall otherwise consent in writing:
 
(a) Ratio of CFSC Consolidated Debt to Consolidated Net Worth.
 
(i) Maintain at all times a ratio (the “Leverage Ratio”) of CFSC Consolidated
Debt to CFSC’s Consolidated Net Worth of not greater than 8.50 to 1.  For
purposes of this subsection (i), the Leverage Ratio at any time shall be equal
to the average of the Leverage Ratios as determined on the last day of each of
the six preceding calendar months.
 
(ii) Maintain a Leverage Ratio of not greater than 8.50 to 1 on each December
31, commencing December 31, 2008.  For purposes of this subsection (ii), the
Leverage Ratio shall be the ratio of CFSC Consolidated Debt to CFSC’s
Consolidated Net Worth on the date for which computed.
 
(b) Interest Coverage Ratio.  Maintain a ratio of (i) earnings of the Borrower
before income taxes and “Interest Expense” (as defined below) to (ii) Interest
Expense, in each case calculated for the fiscal quarter then most recently ended
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
generally accepted accounting principles, of not less than 1.15 to 1 for each
fiscal quarter.  “Interest Expense” means, for any period of determination, all
interest (without duplication), whether paid in cash or accrued as a liability,
on Debt of the Borrower and its Subsidiaries determined on a consolidated basis
for such period (including imputed interest on any capital lease of the Borrower
or its Subsidiaries) in accordance with generally accepted accounting
principles.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing with respect to the Borrower:
 
(a) The Borrower shall fail to pay (i) any principal of any of the Advances when
the same becomes due and payable, or (ii) any interest on any of the Advances,
or any Commitment Fee, other fee or other amount payable by it hereunder by the
later of (A) five (5) Business Days after such item has become due and (B) two
(2) Business Days after receipt of written notice from the Agent that such item
has become due; or
 
(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or
 
(c) The Borrower shall fail to perform or observe (i) any covenant or agreement
made by it contained in subsection (a) or (f)(iv) of Section 5.01 or in Section
5.02 or (ii) any other term, covenant or agreement contained in this Agreement
on its part to be performed or observed if the failure to perform or observe
such other term, covenant or agreement shall remain unremedied for 30 days after
written notice thereof shall have been received by the Borrower; or
 
(d) Any of the following shall occur:
 
(i) the Borrower or any Subsidiary of the Borrower shall fail to pay any
principal of, premium or interest on, or other amount owing in respect of any of
its Debt which is outstanding in a principal amount of at least $35,000,000 in
the aggregate, but excluding Debt consisting of the Borrower’s obligations
hereunder when due, (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt, or
 
(ii) the Borrower or any Subsidiary of the Borrower shall fail to observe or
perform any term, covenant or condition on its part to be observed or performed
under any agreement or instrument relating to any such Debt which is outstanding
in a principal amount of at least $35,000,000 in the aggregate (but excluding
Debt consisting of the Borrower’s obligations hereunder), when required to be
observed or performed, and such failure shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure is to accelerate, or permit the acceleration of, the maturity of
such Debt or such Debt has been accelerated and such acceleration has not been
rescinded, or
 
(iii) any amount of Debt in excess of $35,000,000 in the aggregate shall be
required to be prepaid, defeased, purchased or otherwise acquired by the
Borrower or any Subsidiary of the Borrower, other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof, or
 
(iv) any “Event of Default” shall occur with respect to the Borrower or
Caterpillar under any of the Citibank Facilities, or
 
(e)   (i)           the Borrower or any of its Subsidiaries shall generally not
pay its debts as such debts become due, or an officer or other authorized
representative of the Borrower or such Subsidiary shall admit in writing the
Borrower’s or such Subsidiary’s inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by the Borrower or any of its Subsidiaries seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property; or any such proceeding shall be instituted against the Borrower
or any of its Subsidiaries and either an order for relief against the Borrower
or such Subsidiary is entered in such proceeding or such proceeding is not
dismissed within forty-five (45) days; or the Borrower or any of its
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e)(i); or
 
(ii)           Caterpillar or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or an officer or other authorized
representative of Caterpillar or such Subsidiary shall admit in writing
Caterpillar’s or such Subsidiary’s inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by Caterpillar or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property; or any such proceeding shall be
instituted against Caterpillar or any of its Subsidiaries and either an order
for relief against Caterpillar or such Subsidiary is entered in such proceeding
or such proceeding is not dismissed within forty-five (45) days; or Caterpillar
or any of its Subsidiaries shall take any corporate action to authorize any of
the actions set forth above in this subsection (e)(ii);
 
provided, however, that the filing of one or more of the proceedings and/or the
occurrence of one or more of the other events described in this Section 6.01(e)
with respect to Elektrocieplownia Starachowice Sp. z o.o., Przedsiebiorstwo
Energetyki Cieplnej “Bugaj” Sp. z o.o.,  Necoles Investments, B.V. or
Caterpillar Power Ventures Europe, B.V. shall not constitute an Event of
Default; or
 
(f) Any judgment or order for the payment of money in excess of $25,000,000
shall be rendered against the Borrower or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect;
 
(g) (i) A Plan of the Borrower shall fail to maintain the minimum funding
standard required by Section 412 of the Code for any plan year or a waiver of
such standard is sought or granted under Section 412(d), or (ii) an ERISA
Termination Event shall have occurred with respect to the Borrower or the
Borrower or an ERISA Affiliate has incurred or is likely to incur a liability to
or on account of a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA,
or (iii) the Borrower or an ERISA Affiliate shall engage in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the Department of Labor, or (iv) the Borrower or
an ERISA Affiliate shall fail to pay any required installment or any other
payment required under Section 412 of the Code on or before the due date for
such installment or other payment, or (v) the Borrower or an ERISA Affiliate
shall fail to make any contribution or payment to any Multiemployer Plan (as
defined in Section 4001(a)(3) of ERISA) which the Borrower or any ERISA
Affiliate may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto, and there shall result from
any such event or events either a liability or a material risk of incurring a
liability to the PBGC or a Plan, which will have a material adverse effect upon
the business, financial condition or results of operations of the Borrower and
its Subsidiaries, taken as a whole;
 
(h) A Change of Control shall occur; or
 
(i) The Support Agreement shall for any reason fail to be in full force and
effect, or any action shall be taken by the Borrower to discontinue or to assert
the invalidity or unenforceability of the Support Agreement, or CFSC shall fail
to comply with any of the terms or provisions of the Support Agreement; or
 
(j) Caterpillar shall fail at any time to have a Consolidated Net Worth equal to
or greater than 75% of its Consolidated Net Worth as of the prior year-end, and
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given by any Bank or the Agent to the Borrower;
 
then, and in any such event, the Agent (x) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare the
obligation of each Bank to make Advances to the Borrower to be terminated,
whereupon the same shall forthwith terminate, and (y) shall at the request, or
may with the consent, of the Majority Banks, by notice to the Borrower, declare
the Advances to the Borrower, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon such Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 6.01(e)(i), (A) the obligation of each Bank to make Advances to the
Borrower shall automatically be terminated and (B) the Advances to the Borrower,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
 
ARTICLE VII
 
THE AGENT
 
SECTION 7.01. Authorization and Action.  Each Bank hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto.  As to
any matters not expressly provided for by this Agreement (including, without
limitation, enforcement or collection of the Advances or any other amounts due
hereunder), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Banks (or in the case of actions that require the consent of all of
the Banks hereunder, all of the Banks), and such instructions shall be binding
upon all Banks; provided, however, that the Agent shall not be required to take
any action which exposes the Agent to personal liability or which is contrary to
this Agreement or applicable law.  The Agent agrees to give to each Bank prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.
 
SECTION 7.02. Agent’s Reliance, Etc.  Neither the Agent nor any of its
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the
Agent:  (i) may treat the Bank that made any Advance as the holder thereof until
the Agent receives and accepts an Assignment and Acceptance providing for the
assignment thereof, in accordance with Section 8.07, or receives other written
notice of the assignment or transfer thereof signed by such payee and in form
satisfactory to the Agent; (ii) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Bank
and shall not be responsible to any Bank for any statements, warranties or
representations made in or in connection with this Agreement; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement (other than delivery
to the Agent of the items required by Section 3.01) on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Bank for the due execution (other than its
due execution and delivery), legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or thereto; and (vi) shall incur no liability under or
in respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by facsimile or electronic
communication) reasonably believed by it to be genuine and signed or sent by the
proper party or parties.
 
SECTION 7.03. SG and Affiliates.  With respect to its Commitment, the Advances
made by it and any Notes issued to it, SG shall have the same rights and powers
under this Agreement as any other Bank and may exercise the same as though it
were not the Agent; and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include SG in its individual capacity.  SG and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any of its subsidiaries and any Person who may do business with or own
securities of the Borrower or any such subsidiary, all as if SG were not the
Agent and without any duty to account therefor to the Banks.
 
SECTION 7.04. Bank Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank also acknowledges that it
will, independently and without reliance upon the Agent or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
 
SECTION 7.05. Indemnification.  The Banks agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Advances then held by each of them (or if no Advances
are at the time outstanding, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement;
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Bank agrees to reimburse
the Agent promptly upon demand for its ratable share (determined as specified in
the first sentence of this Section 7.05) of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiation, legal proceedings or otherwise) of, or
legal advice in respect of rights or responsibilities under, this Agreement, to
the extent that the Agent is not reimbursed for such expenses by the Borrower.
 
SECTION 7.06. Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower and may be removed at any
time with or without cause by the Majority Banks.  Upon any such resignation or
removal, the Majority Banks shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Majority Banks’ removal
of the retiring Agent, then the retiring Agent may, on behalf of the Banks,
appoint a successor Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000.  Provided
that no Event of Default or event which, with the giving of notice or lapse of
time, or both, would constitute an Event of Default has occurred and is
continuing, any successor Agent appointed by the Majority Banks or by the
retiring Agent shall have received the prior approval of the Borrower (which
approval shall not be unreasonably withheld).  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Majority Banks, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Banks, do any of the following:  (a) waive any of
the conditions specified in Section 3.01, 3.02, or 3.03 (if and to the extent
that the Borrowing which is the subject of such waiver would involve an increase
in the aggregate outstanding amount of Advances over the aggregate amount of
Advances outstanding immediately prior to such Borrowing), (b) increase the
Commitments of the Banks (other than pursuant to Section 2.05(c)) or subject the
Banks to any additional obligations, (c) reduce or forgive the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, (d)
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
definition of “Majority Banks” or the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Banks, which
shall be required for the Banks, or any of them, to take any action hereunder,
or (f) amend this Section 8.01; and provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Borrower and the Banks required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note.
 
SECTION 8.02. Notices, Etc.  (a) Except as otherwise provided herein, all
notices and other communications provided for hereunder shall be in writing
(including facsimile or electronic communication) and mailed, faxed or
delivered, if to Borrower, at 2120 West End Avenue, Nashville, Tennessee
37203-0001, facsimile No. (615) 341-8596, Attention:  Treasurer; if to any Bank,
at its Lending Office; and if to the Agent, at its address at 480 Washington
Blvd., 20th Floor, Jersey City, New Jersey 07310, facsimile No. (201) 839-8118,
Attention:  Carmen Espinal, Deal Administrator; with a copy to 480 Washington
Blvd., 20th Floor, Jersey City, New Jersey 07310, facsimile No. (201) 839-8118,
Attention:  Nadira Tiwari, Portfolio Administrator; with a copy to 190 South
LaSalle Street, Suite 3850, Chicago, Illinois 60603, facsimile No. (312)
894-6201, Attention: Eric Siebert; or, as to each party, at such other address
as shall be designated by such party in a written notice to the other
parties.  All such notices and communications shall be deemed to have been given
three (3) Business Days after deposit in the United States mail (registered or
certified, with postage prepaid and properly addressed), upon receipt of a
facsimile confirmation or when delivered in person or by courier service, except
that notices and communications to the Agent pursuant to Article II or VII shall
not be effective until received by the Agent.
 
(b)  The Borrower hereby agrees that it will provide to the Agent (unless
otherwise agreed to by the Agent) all information, documents and other materials
that it is obligated to furnish to the Agent or the Banks, as applicable,
pursuant to this Agreement, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for an extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Event of Default or (iv) is required
to be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to eric.siebert@sgcib.com with a copy
to carmen.espinal@sgcib.com.  In addition, the Borrower agrees to continue to
provide the Communications to the Agent in the manner otherwise specified in
this Agreement but only to the extent requested by the Agent.
 
(c)  The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of Section 8.02.  Each Bank agrees that
the receipt of the Communications by such Bank at its e-mail address (as
provided in the next sentence) shall constitute effective delivery of the
Communications to such Bank for purposes of Section 8.02.  Each Bank agrees to
notify the  Agent in writing (including by electronic communication) from time
to time of such Bank’s e-mail address(es) to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address(es); provided that (x) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.
 
SECTION 8.03. No Waiver; Remedies.  No failure on the part of any party hereto
to exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
 
SECTION 8.04. Costs, Expenses and Taxes.  (a) The Borrower agrees to pay on
written demand all reasonable costs and expenses of the Agent in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to their rights and responsibilities under this Agreement.  The
Borrower agrees to pay all costs and expenses, if any (including, without
limitation, reasonable counsel fees and expenses of the Banks), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder.  .
 
(b)           If any payment of principal of any Eurodollar Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of a payment pursuant to Section 2.09 or acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, or if the Banks
receive payments from an Added Bank in connection with the purchase of a
participation in Eurodollar Advances by such Added Bank pursuant to Section
2.05(d), the Borrower shall, upon demand by any Bank (with a copy of such demand
to the Agent), pay to the Agent for the account of such Bank any amounts as such
Bank shall reasonably determine in good faith to be required to compensate such
Bank for any additional losses, costs or expenses which it may reasonably incur
as a result of such payment.  Such indemnification shall include, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Bank to fund or maintain
such Advance; provided, however, that any indemnification for such losses, costs
and expenses shall be limited to an amount equal to (i) the principal amount of
the Advance paid by the Borrower or the amount of the participation purchased by
such Added Bank, as the case may be, times (ii) the number of days remaining in
the Interest Period applicable to such Advance, divided by 360, times (iii) the
interest differential between the interest rate applicable to such Advance and
the rate of interest which would apply on an Advance to the Borrower of the same
Type requested on the date of such payment by the Borrower for an Interest
Period which most nearly approximates the remaining term of the Interest Period
applicable to the Advance paid by the Borrower.  A certificate describing in
reasonable detail the amount of such losses, costs and expenses, and specifying
therein the Type of loan in reference to which such Bank shall have made its
calculations thereof (the “Reference Investment”), submitted to the Borrower and
the Agent by such Bank, shall create a rebuttable presumption of the rate
applicable to the Reference Investment identified therein.  In making any
determination under this Section 8.04(b), each Bank shall use reasonable efforts
to minimize the amount payable by the Borrower hereunder to such Bank, provided
that such action does not result in any additional cost, loss or expense for
such Bank and is not otherwise disadvantageous to such Bank.
 
(c)           The Borrower agrees to indemnify and hold harmless each of the
Agent, each Bank, and each of their directors, officers and employees from and
against any and all claims, damages, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of outside counsel and
reasonable allocated costs and expenses of in-house counsel) which may be
incurred by or asserted against the Agent, such Bank, or any such director,
officer or employee in connection with or arising out of any investigation,
litigation, or proceeding (i) related to any transaction or proposed transaction
(whether or not consummated) in which any proceeds of any Borrowing are applied
or proposed to be applied, directly or indirectly, by the Borrower, whether or
not the Agent, such Bank, or any such director, officer or employee is a party
to such transactions or (ii) related to the Borrower’s entering into this
Agreement, or to any actions or omissions of the Borrower, any of its
Subsidiaries or affiliates or any of its or their respective officers, directors
or employees in connection therewith.  The Borrower shall not be required to
indemnify any such indemnified Person from or against any portion of such
claims, damages, liabilities or expenses (x) arising out of the gross negligence
or willful misconduct of such indemnified Person or (y) that result from the
violation by such indemnified Person of any law, regulation, ordinance, or
judicial or governmental agency order.
 
SECTION 8.05. Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances to the Borrower due and payable pursuant to the provisions
of Section 6.01, each Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, and any Note held by
such Bank, irrespective of whether or not such Bank shall have made any demand
under this Agreement or such Note and although such obligations may be
unmatured.  Each Bank agrees to immediately notify the Borrower by facsimile
after any such set-off and application made by such Bank, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each Bank under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Bank may have.
 
SECTION 8.06. Binding Effect.  This Agreement shall be deemed to have become
effective as of July 15, 2008 when it shall have been executed by the Borrower
and the Agent and when the Agent shall have been notified by each Bank that such
Bank has executed it, and thereafter this Agreement shall be binding upon and
inure to the benefit of the Borrower, the Agent and each Bank and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all the Banks.
 
SECTION 8.07. Assignments and Participations.
 
(a) (i)   Each Bank may, upon not less than two (2) Business Days prior notice
to the Agent, assign to one or more of such Bank’s affiliates or to one or more
other Banks (or to any affiliate of such Bank) all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note or Notes held
by it); provided, however, that (A) each such assignment shall be of a constant,
and not a varying, percentage of all of the assigning Bank’s rights and
obligations under this Agreement, and shall be in an amount not less than the
lesser of (x) $5,000,000 and (y) the remaining amount of the assigning Bank’s
Commitment (calculated as at the date of such assignment) or outstanding
Advances (if such Bank’s Commitment has been terminated) and (B) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
(but not consent), an Assignment and Acceptance, together with any Note or Notes
subject to such assignment and a processing and recordation fee of $3,500.
 
(ii)           In addition, each Bank may, with the written consent of each of
the Agent and the Borrower (which consent shall not be unreasonably withheld or
delayed), assign to one or more banks (other than Banks and their affiliates,
assignments to which shall be governed by Section 8.07(a)(i) above) or other
entities all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note or Notes, if any, held by it); provided, that (A) each
such assignment shall be of a constant, and not a varying, percentage of all of
the assigning Bank’s rights and obligations under this Agreement, and shall be
in an amount not less than the lesser of (x) $5,000,000 and (y) the remaining
amount of the assigning Bank’s Commitment (calculated as at the date of such
assignment) or outstanding Advances (if such Bank’s Commitment has been
terminated) and (B) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance (but not consent), an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500.
 
(iii)           Upon such execution, delivery and acceptance of any such
Assignment and Acceptance, from and after the effective date specified in such
Assignment and Acceptance, (x) the assignee thereunder shall, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date (if any), have the rights and obligations hereunder that have been assigned
to it pursuant to such Assignment and Acceptance and (y) the Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto and thereto).
 
(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:  (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; and (ii) such assigning Bank makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto.
 
(c) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at its address referred to in Section 8.02 a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Banks, and the Commitments of, and principal amounts of the
Advances owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be prima facie evidence of such
matters, and the Borrower, the Agent and the Banks may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower or any
Bank at any reasonable time and from time to time upon reasonable prior notice.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee, together with the Notes, if any, subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C-1 hereto, (i) accept
such Assignment and Acceptance, and (ii) give prompt notice thereof to the
Borrower.  Within five (5) Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Agent in exchange
for any surrendered Note a new Note, if requested, to the order of such assignee
and, if the assigning Bank has retained a Commitment hereunder and requested a
new Note, a new Note to the order of the assigning Bank.  Such new Note or
Notes, if requested, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A hereto.
 
(e) Each Bank may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Notes, if any, held by it); provided, however, that (i) such
Bank’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Bank
shall remain solely responsible to the Borrower, the other Banks and the Agent
for the performance of such obligations, (iii) such Bank shall remain the holder
of any such Notes for all purposes of this Agreement, and (iv) the Borrower, the
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
 
(f) Notwithstanding any other provision set forth in this Agreement, any Bank at
any time may assign, as collateral or otherwise, any of its rights (including,
without limitation, rights to payments of principal of and/or interest on the
Advances) under this Agreement to any Federal Reserve Bank without notice to or
consent of the Borrower or the Agent.
 
SECTION 8.08. Governing Law; Submission to Jurisdiction; Service of Process.
 
(a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(b) Each of the Agent, each Bank and the Borrower hereby (i) irrevocably submits
to the jurisdiction of any New York State or United States federal court sitting
in New York City (and any appellate court hearing appeals from any such court)
in any action or proceeding arising out of or relating to this Agreement and
hereby irrevocably agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or in such federal
court; (ii) irrevocably waives, to the fullest extent that it may effectively do
so, the defense of an inconvenient forum to the maintenance of any such action
or proceeding; and (iii) agrees that a final judgment in any such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.  The Borrower irrevocably consents to the
service of process of any of the aforesaid courts in any such action or
proceeding by the mailing or delivery of a copy of such process to the Borrower
at its address specified in Section 8.02.
 
(c) Nothing in this Section 8.08 shall affect the right of the Borrower, the
Agent or any Bank to serve legal process in any other manner permitted by law or
affect the right of the Borrower, the Agent or any Bank to bring any action or
proceeding against any other party hereto or any property of any other party
hereto in the courts of any other jurisdictions.
 
SECTION 8.09. [Reserved].
 
SECTION 8.10. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
SECTION 8.11. Waiver of Jury Trial.  THE BORROWER, THE AGENT AND EACH BANK
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, AMONG ANY OF THE PARTIES HERETO ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY NOTE.  ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.
 
SECTION 8.12. USA Patriot Act Notification.  The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Accordingly, when the
Borrower opens an account, the Agent and the Banks will ask for the Borrower's
name, tax identification number (if applicable), business address, and other
information that will allow the Agent and the Banks to identify the
Borrower.  The Agent and the Banks may also ask to see the Borrower's legal
organizational documents or other identifying documents.
 
SECTION 8.13. Confidentiality.  Each of the Agent and each Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its affiliates and to its and its
affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other document related to or
executed in connection herewith or therewith or any action or proceeding
relating to this Agreement or any other document related to or executed in
connection herewith or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its respective
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any Bank or any of their respective affiliates on a
nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its respective Subsidiaries relating to the Borrower or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent and any Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.




The remainder of this page is intentionally blank.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.
 
CATERPILLAR FINANCIAL
SERVICES CORPORATION
 
By: /s/ David A.
Kacynski                                                                      
      Name: David A. Kacynski
Title: Treasurer
 

Signature Page to Credit Agreement
(364-Day Facility)
 
 

--------------------------------------------------------------------------------

 

SOCIETE GENERALE, as Agent
 
By: /s/ Eric E.O. Siebert,
Jr.                                                                      
      Name: Eric E.O. Siebert, Jr.
Title: Managing Director
 

Signature Page to Credit Agreement
(364-Day Facility)
 
 

--------------------------------------------------------------------------------

 

Banks
 


 
COMMITMENT
 
$200,000,000
SOCIÉTÉ GÉNÉRALE





By: /s/ Eric E.O. Siebert,
Jr.                                                                      
Name: Eric E.O. Siebert, Jr.
Title: Managing Director






Lending Office:
 
SOCIETE GENERALE
480 Washington Blvd., 20th Floor
Jersey City, New Jersey 07310
Attention:  Carmen Espinal, Deal Administrator
Phone:           (201) 839-8451
Fax:               (201) 839-8118





Signature Page to Credit Agreement
(364-Day Facility)
 
 

--------------------------------------------------------------------------------

 

COMMITMENT
 
$100,000,000                                                  ROYAL BANK OF
CANADA




By: /s/ Meredith
Majesty                                                                      
Name: Meredith Majesty
Title: Authorized Signatory




Lending Office:
 
ROYAL BANK OF CANADA
One Liberty Plaza, 4th Floor
New York, New York 10006
Attention:  Manager, Loan Administration
Phone:            (212) 428-6322
Fax:                (212) 428-2372












TOTAL COMMITMENT


$300,000,000
 

Signature Page to Credit Agreement
(364-Day Facility)
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
FORM OF NOTE
 
Dated:  __________, 200_
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
the order of
_________________________________________________________________
 
_________________________________________________________________
 
________________________________ (the “Bank”) the principal amount of each
Advance (as defined below) made by the Bank to the Borrower pursuant to the
Credit Agreement (as defined below) on the last day of the Interest Period (as
defined in the Credit Agreement) occurring on or prior to the Scheduled
Termination Date (as defined in the Credit Agreement) for such Advance.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
 
Both principal and interest are payable to the office of the Agent specified
pursuant to the Credit Agreement, in same day funds.  Each Advance made by the
Bank to the Borrower and the maturity thereof, and all payments made on account
of principal thereof, shall be recorded by the Bank and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement (364-Day Facility) dated as of July 15, 2008,
as the same may be amended, restated, supplemented or otherwise modified from
time to time (the “Credit Agreement”) among the Borrower, the Bank and certain
other banks parties thereto, and Société Générale, as Agent for the Bank and
such other banks.  The Credit Agreement, among other things, (i) provides for
the making of advances (the “Advances”) by the Bank to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding such Bank’s
Commitment (as defined in the Credit Agreement) at such time, the indebtedness
of the Borrower resulting from each such Advance to the Borrower being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
 
The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.
 
CATERPILLAR FINANCIAL SERVICES CORPORATION




By:                                                                      
Title:

 
 

--------------------------------------------------------------------------------

 







ADVANCES, MATURITIES, AND PAYMENTS OF PRINCIPAL
 
 
 
 
Date
 
 
Type of
Advance
 
 
Amount of
Advance
 
 
Maturity of
Advance
Amount of
Principal
Paid
or Prepaid
 
Unpaid
Principal
Balance
 
 
Notation
Made By
             












 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
NOTICE OF BORROWING
 
SOCIETE GENERALE, as Agent
for the Banks parties
to the Credit Agreement
referred to below
480 Washington Blvd. 20th Floor
 
Jersey City, NJ 07310
Attention: Carmen Espinal, Deal Administrator
 
SOCIETE GENERALE
190 South LaSalle Street, Suite 3850
Chicago, Illinois 60603
Attention: Eric Siebert


 
Ladies and Gentlemen:
 
The undersigned, Caterpillar Financial Services Corporation, refers to the
Credit Agreement (364-Day Facility) dated as of July 15, 2008, as the same may
be amended, restated, supplemented or otherwise modified from time to time (the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the undersigned, certain Banks parties thereto, and Société
Générale, as Agent for said Banks, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(i) The Business Day of the Proposed Borrowing is __________, 200_.
 
(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Advances].
 
(iii) The aggregate amount of the Proposed Borrowing is $__________.
 
(iv) The Interest Period for each Advance made as part of the Proposed Borrowing
is [30 days] [_____ month[s]].
 
(v) The proceeds of the Proposed Borrowing should be remitted in same day funds
to [Account Number, Bank Name, Account Name, ______].
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A) the representations and warranties contained in Section 4.01 [(excluding
those contained in the second sentence of subsection (e) and in subsection (f)
thereof)]1 [(excluding those contained in the second sentence of subsection (e)
thereof)]2 are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; and
 
(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.
 




Very truly yours,




CATERPILLAR FINANCIAL SERVICES CORPORATION




By:                                                                      
      Title:



--------------------------------------------------------------------------------

 
1           To be included in Notices of Borrowing pursuant to Section 3.02,
unless Section 3.03 shall apply.
 
 
2           To be included in Notices of Borrowing pursuant to Section 3.03.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2
NOTICE OF BANK ADDITION
 
SOCIETE GENERALE, as Agent
for the Banks parties
to the Credit Agreement
referred to below
480 Washington Blvd. 20th Floor
 
Jersey City, NJ 07310
Attention: Carmen Espinal, Deal Administrator
 
SOCIETE GENERALE
190 South LaSalle Street, Suite 3850
Chicago, Illinois 60603
Attention: Eric Siebert
Ladies and Gentlemen:
 
The undersigned, Caterpillar Financial Services Corporation (the “Borrower”),
refer to the Credit Agreement (364-Day Facility) dated as of July 15, 2008, as
the same may be amended, restated, supplemented or otherwise modified from time
to time (the “Credit Agreement,” the terms defined therein being used herein as
therein defined), among the Borrower, certain Banks parties thereto and Société
Générale, as Agent for said Banks, and hereby give you notice, pursuant to
Section 2.05(c) of the Credit Agreement that the Borrower request a Bank
Addition, and in that connection set forth below the information relating to
such proposed Bank Addition (the “Proposed Bank Addition”) as required by
Section 2.05(c) of the Credit Agreement:
 
(i) The Business Day of the Proposed Bank Addition is ________, 200_.
 
(ii) The name and address of the proposed Added Bank are as follows:
 
        ______________________________
        ______________________________
        ______________________________

 
(iii) The amount of the Commitment of the proposed Added Bank, after giving
effect to the Proposed Bank Addition, would be $__________.
 
Very truly yours,




CATERPILLAR FINANCIAL SERVICES
CORPORATION




By: ______________________________
       Title:





 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
ASSIGNMENT AND ACCEPTANCE
 
Dated _______________, 200_
 


 
Reference is made to the Credit Agreement (364-Day Facility) dated as of July
15, 2008, as the same may be amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”) among Caterpillar Financial
Services Corporation (the “Borrower”), the Banks (as defined in the Credit
Agreement), and Société Générale, as Agent for the Banks (the “Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meaning.
 
_____________ (the “Assignor”) and ___________________ (the “Assignee”) agree as
follows:
 
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the percentage interest
specified on Schedule 1 hereto in and to all of the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof (after giving
effect to any other assignments thereof made prior to the date hereof, whether
or not such assignments have become effective, but without giving effect to any
other assignments thereof also made on the date hereof), including, without
limitation, such percentage interest in (i) the Assignor’s Commitment, which on
the date hereof (after giving effect to any other assignments thereof made prior
to the date hereof, whether or not such assignments have become effective, but
without giving effect to any other assignments thereof also made on the date
hereof) are in the dollar amounts specified as the Assignor’s Commitment on
Schedule 1 hereto; (ii) the aggregate outstanding principal amount of Advances
owing to the Assignor by the Borrower, which on the date hereof (after giving
effect to any other assignments thereof made prior to the date hereof, whether
or not such assignments have become effective, but without giving effect to any
other assignments thereof also made on the date hereof) is in the dollar amount
specified as the aggregate outstanding principal amount of Advances owing to the
Assignor from the Borrower on Schedule 1 hereto; and (iii) the Notes, if any,
held by the Assignor.
 
2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and (iv)
attaches the Notes, if any, referred to in paragraph 1 above and requests that
the Agent exchange each such Note from the Borrower for a new Note executed by
the Borrower payable to the order of the Assignee or new Notes executed by the
Borrower payable to the order of the Assignee and the Assignor, as applicable.
 
3. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Agent for acceptance by the
Agent.  The effective date of this Assignment and Acceptance shall be the date
of acceptance thereof by the Agent, unless a later date therefor is specified on
Schedule 1 hereto (the “Effective Date”).
 
4. Upon such acceptance by the Agent, as of the Effective Date, (i) the Assignee
shall, in addition to the rights and obligations under the Credit Agreement held
by it immediately prior to the Effective Date, have the rights and obligations
under the Credit Agreement that have been assigned to it pursuant to this
Assignment and Acceptance and (ii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
 
5. Upon such acceptance by the Agent, from and after the Effective Date, the
Agent shall make all payments under the Credit Agreement and the Notes, if any,
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, and Commitment Fees with respect thereto) to
the Assignee.  The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement and the Notes, if any, for periods prior
to the Effective Date directly between themselves.
 
6. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
to
Assignment and Acceptance
Dated __________, 200_
 
Section  1.
 
Percentage
Interest:                                                                                                __________%
Assignor’s
Commitment:                                                                                    
    $_________


 


 
Aggregate Outstanding Principal
Amount of Advances owing to the
Assignor:                                                                                           
  $_________


 


 
Section  2.
 
Notes, if any,  payable to the order
        of the Assignee
 
Dated:                      _____________, 200_






Notes, if any, payable to the order
        of the Assignor
 
Dated:                      _____________, 200_




Section  3.
 
Effective Date
3:                                                                                                ________,
200_
 
Section  4.
 
Lending
Office                                                                         
                 ______________
 


 


 
[NAME OF ASSIGNOR]


By:___________________________
      Title:


[NAME OF ASSIGNEE]


By:___________________________
     Title:



--------------------------------------------------------------------------------

 
3           This date should be no earlier than the date of acceptance by the
Agent.
 

 
 

--------------------------------------------------------------------------------

 

Accepted this _____ day
 
of _________________, 200_
 


 
SOCIETE GENERALE, as Agent
 
By:___________________________
 
      Title:
 


 

 
 

--------------------------------------------------------------------------------

 

Agreed to this _____ day
 
of _____________, 200_ 4
 


 
SOCIETE GENERALE, as Agent
 
By:___________________________
 
      Title:
 


 
CATERPILLAR FINANCIAL SERVICES CORPORATION
 
By:___________________________
 
     Title:
 



--------------------------------------------------------------------------------

 
4           To be included when consent of the Agent and the Borrower is
required pursuant to Section 8.07(a)(ii).
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
ASSUMPTION AND ACCEPTANCE
 
Dated _______________, 200_
 
Reference is made to the Credit Agreement (364-Day Facility) dated as of July
15, 2008, as the same may be amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”) among Caterpillar Financial
Services Corporation (the “Borrower”), the Banks (as defined in the Credit
Agreement), and Société Générale, as Agent for the Banks (the “Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meaning.
 
The Borrower and ___________________ (the “Added Bank”) agree as follows:
 
1. The Borrower has requested the Added Bank to [become a Bank under the Credit
Agreement and to accept and make a Commitment under the Credit Agreement in the
amounts set forth on Schedule 1 hereto]5 [increase its Commitment under the
Credit Agreement to the amounts set forth on Schedule 1 hereto]6 and the Added
Bank has agreed to so [become a Bank and accept and make a Commitment under the
Credit Agreement in such amounts]7 [increase its Commitment under the Credit
Agreement to such amounts].8  The Added Bank agrees, upon the Effective Date of
this Assumption and Acceptance, to purchase a participation in any Advances
which are outstanding on the Effective Date in the amount determined pursuant to
Section 2.05(d) of the Credit Agreement.
 
2. The Added Bank hereby acknowledges and agrees that neither the Agent nor any
Bank (i) has made any representation or warranty, nor assumed any
responsibility, with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto; or
(ii) has made any representation or warranty, nor assumed any responsibility,
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto.
 
3. Following the execution of this Assumption and Acceptance by the Added Bank
and the Borrower, it will be delivered to the Agent for acceptance by the
Agent.  The effective date of this Assumption and Acceptance shall be the date
of acceptance thereof by the Agent, unless a later date therefor is specified on
Schedule 1 hereto (the “Effective Date”).
 
4. Upon such acceptance by the Agent, as of the Effective Date, (i) the Added
Bank shall, in addition to the rights and obligations under the Credit Agreement
held by it immediately prior to the Effective Date, if any, have the rights and
obligations under the Credit Agreement that have been assumed by it pursuant to
this Assumption and Acceptance.
 
5. Upon such acceptance by the Agent, from and after the Effective Date, the
Agent shall make all payments under the Credit Agreement and the Notes, if any,
in respect of the Commitment assumed hereby (including, without limitation, all
payments of principal, interest and Commitment Fees with respect thereto) to the
Added Bank.
 
6. This Assumption and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
IN WITNESS WHEREOF, the Added Bank and the Borrower have caused this Assumption
and Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.
 



--------------------------------------------------------------------------------

 
5           To be used if the Added Bank is not already a Bank under the Credit
Agreement.
 
 
6           To be used if the Added Bank is already a Bank under the Credit
Agreement.
 
 
7           To be used if the Added Bank is not already a Bank under the Credit
Agreement.
 
 
8           To be used if the Added Bank is already a Bank under the Credit
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
to
 
Assumption and Acceptance
 
Dated __________, 200_
 
Section  1.
 
Added Bank’s Commitment after
giving effect to this Assumption
and
Acceptance:                                                                                                $_________


Section  2.
 
Effective Date
9:                                                                                                ________,
200_


Section  3.
 
Lending
Office                                                                           ______________










CATERPILLAR FINANCIAL
SERVICES CORPORATION


By:___________________________
      Title:





--------------------------------------------------------------------------------

 
9           This date should be no earlier than the date of acceptance by the
Agent.
 

 
 

--------------------------------------------------------------------------------

 

[NAME OF ADDED BANK]




By:___________________________
      Title:


 


 


 


 


 
Accepted this _____ day
 
of _________________, 200_
 
SOCIETE GENERALE
 
By:___________________________
 
     Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF OPINION OF COUNSEL FOR CFSC
 
[Closing Date]
 


 


 
To each of the Banks parties
to the Credit Agreement
(364-Day Facility) dated as of
July 15, 2008, among
Caterpillar Financial Services Corporation,
said Banks, and Société Générale, as Agent,
 
 
Re:  Caterpillar Financial Services Corporation




Ladies and Gentlemen:
 
I am [General Counsel/General Attorney] of Caterpillar Financial Services
Corporation, a Delaware corporation (the “Borrower”), and give this opinion
pursuant to Section 3.01(d) of the Credit Agreement (364-Day Facility) dated as
of July 15, 2008 (the “Credit Agreement”), among the Borrower, the Banks parties
thereto, and Société Générale, as Agent for said Banks.  Terms defined in the
Credit Agreement are used herein as therein defined.
 
I have examined the Credit Agreement; the documents furnished by the Borrower
pursuant to Article III of the Credit Agreement; the Certificate of
Incorporation of the Borrower and all amendments thereto (the “Charter”); and
the bylaws of the Borrower and all amendments thereto (the “Bylaws”).  In
addition, I have examined the originals, or copies certified to my satisfaction,
of such other corporate records of the Borrower, certificates of public
officials, and agreements, instruments and other documents, and have conducted
such other investigations of fact and law, as I have deemed necessary or
advisable for purposes of this opinion.
 
In rendering my opinion, I have assumed the due authorization, execution and
delivery of each document referred to herein by all parties to such document
other than the Borrower.
 
Based upon the foregoing, and subject to the comments and qualifications set
forth below, it is my opinion that:
 
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to
transact business and is in good standing as a foreign corporation in every
jurisdiction in which failure to qualify may materially adversely affect (i) the
financial condition or operations of the Borrower and its consolidated
Subsidiaries taken as a whole or (ii) the ability of the Borrower to perform its
obligations under the Credit Agreement and its Notes.
 
2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes to be executed by it are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene, or constitute a default under (i) the Charter or the Bylaws or (ii)
any law, rule or regulation applicable to the Borrower or (iii) any material
agreement, judgment, injunction, order, decree or other material instrument
binding upon the Borrower.
 
3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of the Credit Agreement and
the Notes to be executed by it.
 
4. The Credit Agreement and its Notes have been duly executed and delivered by a
duly authorized officer of the Borrower.  Assuming that the Agent and each Bank
party to the Credit Agreement as of the date hereof have duly executed and
delivered the Credit Agreement and that each such Bank has notified the Agent
that such Bank has executed the Credit Agreement, the Credit Agreement is, the
Notes executed and delivered by the Borrower on or prior to the date hereof are,
and any other Notes when executed and delivered by the Borrower pursuant to the
terms of the Credit Agreement will be, the legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally and by the effect of general principles
of equity.
 
5. There is no pending or, to the best of my knowledge, threatened action or
proceeding affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, which purports to affect the legality,
validity or enforceability of the Credit Agreement or any Note or which is
reasonably likely to materially adversely affect (i) the financial condition or
operations of the Borrower and its consolidated Subsidiaries taken as a whole or
(ii) the ability of the Borrower to perform its obligations under the Credit
Agreement and the Notes to be executed by it.
 
I express no opinion as to (i) Sections 2.13 and 8.05 of the Credit Agreement,
insofar as they provide that any Bank purchasing a participation from another
Bank pursuant thereto to may exercise set-off or similar rights with respect to
such participation or that any affiliate of a Bank may exercise set-off or
similar rights with respect to such Bank’s claims under the Credit Agreement or
the Notes or (ii) Section 2.12(c), 7.05 or 8.04(c), to the extent that any such
section may be construed as requiring indemnification with respect to a claim,
damage, liability or expense incurred as a result of any violation of law by a
Bank, the Agent.
 
I am qualified to practice law in the State of [_______] and do not purport to
be an expert on, or to express any opinion concerning, any laws other than the
law of the State of [_______], the General Corporation Law of the State of
Delaware and the federal law of the United States.  Insofar as the opinions
expressed in paragraphs 2, 3 and 4 above relate to matters which are governed by
the laws of the State of New York, I have assumed for purposes of rendering such
opinions that the applicable laws of the State of New York are substantially
identical to the laws of the State of [_______].
 
This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein.  The opinions expressed herein are being delivered to you as of the date
hereof in connection with the transactions described hereinabove and are solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on in any manner or for any purpose by any other Person, nor
any copies published, communicated or otherwise made available in whole or in
part to any other Person without my specific prior written consent, except that
you may furnish copies thereof (i) to any of your permitted successors and
assigns in respect of the Credit Agreement and the Notes, (ii) to your
independent auditors and attorneys, (iii) upon the request of any state or
federal authority or official having regulatory jurisdiction over you, and (iv)
pursuant to order or legal process of any court or governmental agency.
 
Very truly yours,

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
OPINION OF SPECIAL NEW YORK COUNSEL
TO THE AGENT
 
[Closing Date]
 
To the Banks listed on Exhibit A
hereto and to Société Générale,
as Agent
 


 
 
Re:
Caterpillar Financial Services Corporation (the “Borrower”)

 
Ladies and Gentlemen:
 
We have acted as special New York counsel to Société Générale (“SG”),
individually and as Agent, in connection with the preparation, execution and
delivery of the Credit Agreement (364-Day Facility) dated as of July 15, 2008
(“Credit Agreement”), among the Borrower, the Banks party thereto, and SG, as
Agent for the Banks.  Terms defined in the Credit Agreement are used herein as
therein defined.
 
In that connection, we have examined the following documents:
 
(1)           Counterparts of the Credit Agreement, executed by each of the
parties thereto.
 
(2)           The opinion of [__________], internal counsel for Borrower, dated
as of the date hereof.
 
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents,
and the conformity to the originals of all such documents submitted to us as
copies.  We have also assumed that each of the Banks and the Agent have duly
executed and delivered the Credit Agreement with all necessary power and
authority (corporate and otherwise).
 
To the extent that our opinion expressed below involves conclusions as to the
matters set forth in the opinions of counsel referred to in item (2) above, we
have assumed without independent investigation the correctness of the matters
set forth therein.
 
Based upon the foregoing examination of documents and assumptions, and subject
to the qualifications contained herein, and upon such other investigation as we
have deemed necessary, we are of the opinion that the Credit Agreement is, and
the Notes executed by the Borrower and delivered on or prior to the date hereof
are, the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms.
 
Our opinion above is subject to the following qualifications:
 
(a) Our opinion above is subject to the effect of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing.  In applying such principles, a court, among other
things, might not allow a creditor to accelerate maturity of a debt upon the
occurrence of a default deemed immaterial or might decline to order a debtor to
perform covenants.  Such principles applied by a court include a requirement
that a creditor act with reasonableness and in good faith.
 
(b) Our opinion above is also subject (i) to the effect of any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally and (ii) to the effect of any
federal or state law, rule or regulation (including any federal or state
securities law, rule or regulation) or public policy, to the extent that such
law, rule, regulation or public policy limits rights to indemnification.
 
(c) Our opinion above is limited to the law of the State of New York and the
federal law of the United States, and we do not express any opinion herein
concerning any other law.  Without limiting the generality of the foregoing, we
express no opinion as to (i) the effect of the law of any jurisdiction, other
than the State of New York, wherein any Bank may be located or wherein
enforcement of the Credit Agreement or the Notes may be sought which limits the
rates of interest legally chargeable or collectible, or (ii) whether any of the
Banks is “doing business” in the State of New York.
 
(d) We express no opinion as to the effect of the compliance or noncompliance of
the Agent or any of the Banks with any state or federal laws or regulations
applicable to any such party because of such party’s legal or regulatory status,
the nature of such party’s business or the authority of any party to conduct
business in any jurisdiction.
 
(e) We express no opinion as to (i) Sections 2.13 or 8.05 of the Credit
Agreement insofar as they provide that any Bank purchasing a participation from
another Bank pursuant thereto may exercise set-off or similar rights with
respect to such participation or that any affiliate of a Bank may exercise
set-off or similar rights with respect to such Bank’s claims under the Credit
Agreement or the Notes; (ii) Sections 2.12(c) or 8.04(c) of the Credit Agreement
to the extent that any such section or provision may be construed as requiring
indemnification with respect to a claim, damage, liability or expense incurred
as a result of any violation of law by a Bank or the Agent; (iii) the first
sentence of Section 8.08(b) of the Credit Agreement, insofar as any such
provision relates to the subject matter jurisdiction of the United States
District Court to adjudicate any controversy related to the Credit Agreement; or
(iv) Section 8.11 or the last sentence of Section 8.08(b) of the Credit
Agreement.
 
This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly set forth
herein.  The opinion expressed herein is being delivered to you as of the date
hereof in connection with the transactions described hereinabove and is solely
for your benefit in connection with the transactions described hereinabove and
may not be relied on in any manner for any other purpose and may not be relied
on for any purpose  by any other person, nor any copies published, communicated
or otherwise made available in whole or in part to any other person or entity
without our specific prior written consent, except that you may furnish copies
thereof (i) to any of your permitted successors and assigns in respect of the
Credit Agreement and the Notes, (ii) to your independent auditors and attorneys,
(iii) upon the request of any state or federal authority or official having
regulatory jurisdiction over you, and (iv) pursuant to order or legal process of
any court or governmental agency.  The opinion expressed herein is based solely
on factual matters in existence as of the date hereof and laws and regulations
in effect on the date hereof, and we assume no obligation to revise or
supplement this opinion letter to reflect any matters which may hereafter come
to our attention, or should such factual matters change or should such laws or
regulations be changed by legislative or regulatory action, judicial decision or
otherwise.
 
Very truly yours,




 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to the Opinion
of Sidley Austin LLP
 
Banks
 
SOCIETE GENERALE
ROYAL BANK OF CANADA


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 


 
COMPLIANCE CERTIFICATE
CATERPILLAR FINANCIAL SERVICES CORPORATION
 
To:            The Banks which are parties to the
     Credit Agreement described below
 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement (364-Day Facility) dated as of July 15, 2008, as the same may be
amended, restated, supplemented or otherwise modified from time to time (the
“Agreement”) among Caterpillar Financial Services Corporation (the “Borrower”),
the Banks party thereto, and Société Générale, as agent for the
Banks.  Capitalized terms used and not otherwise defined herein shall have the
meanings attributed to such terms in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. I am the duly elected ______________ of Caterpillar Financial Services
Corporation (the “Borrower”).
 
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
 
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default with respect to the Borrower during or at the end of the accounting
period covered by the attached financial statements or as of the date hereof.
 
4. As required pursuant to Section 5.03(a) of the Agreement, the Borrower’s
Leverage Ratio as of the end of the accounting period covered by the attached
financial statements, is not greater than 8.5 to 1, as shown below.
 
(a)           CFSC Consolidated
Debt                                                                              $__________
(b)           CFSC’s Consolidated
  Net
Worth                                                                                          $__________
  (i)           Stockholders’
equity                                                                      $__________
  (ii)           Accumulated Other Comprehensive
Income                                  $__________
(c)           Leverage Ratio
(a÷b)                                                                                    
$__________
 
5. As required pursuant to Section 5.03(b) of the Agreement, the ratio of (1)
the Borrower’s net earnings before provision for income taxes and Interest
Expense to (2) Interest Expense, computed as of the end of the accounting period
covered by the attached financial statements, is not less than 1.15 to 1, as
shown below.
 
 
a.
Net earnings before

 
income taxes and Interest

 
Expense                     $__________

 
b.
Interest Expense
$__________

 
c.
Ratio of net earnings

 
before income taxes and

 
Interest Expense to

 
Interest Expenses (a÷b)                $__________





The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered this _____ day of
__________, 200_.
 
CATERPILLAR FINANCIAL SERVICES CORPORATION




By:___________________________
      Name:
      Title:






 





 
 

--------------------------------------------------------------------------------

 
